 CENTRAL FREIGHT LINES, INC.393several of the Respondent's officialswalked the picketline themselvesand begged thestriking employees to returnto work.The record clearly shows thatthe Respondent's.conduct atbothitsBucyrusand Carey, Ohio,plants was openand aboveboard, so,to speak.Thereis no substantial evidencethat the Respondent was motivated by adesired to "punish"its strikingemployeesby grantingsuperseniority to those em-ployees who reported for work.In the circumstances discussed and described above, the TrialExaminer is con--vinced and finds the sole motivationbehindthe Respondent's conduct at itsBucyrus:and Carey, Ohio, plantswas for legitimateeconomicreasons, andhencepermissibleand not violativeof the Act.Consequently he willrecommendbelow that the com-plaints inCases Nos 8-CA-2195and 8-CA-2208 bedismissedin their entirety.Upon the basis of theforegoing findings of fact,and upon the entire record,the TrialExaminer makes the following:CONCLUSIONS OF LAW1.The operations of theRespondent occur in commerce within the meaning ofSection2(6) and (7) of the Act.2.TheUnion is alabororganizationwithin themeaning of Section2(5) of the-Act.3.TheRespondent has not engaged inunfair laborpractices as alleged in the com-plaints within the meaning of Section 8(a) (1) and(3) of the Act[Recommendations omitted from publication.]Central Freight Lines, Inc.andChauffeurs,Teamsters andHelpers Local Union No. 393,International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of America,Independent and General Drivers, Warehousemen and HelpersLocal Union No.968, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, Inde-pendent and Dallas General Drivers,Warehousemen andHelpers, Local Union No.745, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of America,Independent.Cases Nos. 23-CA-847, 23-CA-872, and 16-CA-1326.September 26, 1961DECISION AND ORDEROn July 12, 1960, Trial Examiner James F. Foley issued his Inter-mediate Report in the above-entitled proceedings, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Re-port attached hereto.Thereafter, the Respondent filed a motion forremand or hearingde novo,Iexceptions to the Intermediate Report,and a supporting brief.'Subsequent to the hearing,Respondentin the alternative,moved to dismiss the com-plaint or to remand the case for a hearingdenovo.Respondent asserts, as grounds foritsmotion,that(1) the Trial Examiner assumed the role of advocate throughout theproceedings as demonstrated by the record as a whole and the Intermediate Report ;133 NLRB No. 32. 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Rodgers andFanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.'The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions sand brief,2 and the entire record in this-and (2)counsel for the General Counsel interfered in an unwarranted manner in theinvestigation of the case,particularly in reference to his conduct toward employeeJames Peden.With respect to the Trial Examiner's findings and conclusions,as the Supreme Courthas stated,even "total rejection of an opposed view cannot of itself impugn the integrityor competence of a trier of facts"NLRB. v Pittsburgh SS. Company,337 U.S656, 659.Moreover,upon careful examination of the entire record and the IntermediateReport,we are satisfied that the contention of the Respondent that the Trial Examinerassumed the role of advocate is without merit.As to the allegedunwarranted interference by counsel for the General Counsel, therecord shows the following,James Peden,a witness called by the General Counsel,testified that counsel for the General Counsel had, during the course of his investigationof the case,asked whether or not he,Peden, had heard any rumor that he was to bedischargedPeden denied knowledge of it and, at the time of the hearing,was still inRespondent's employNo charge had been filed with respect to Peden, and the TrialExaminer made no reference to his testimony in the Intermediate ReportAs such testi-mony had no bearing on the issues framed by the pleadings in the case,we conclude thatno valid basis exists for dismissal or remand on the asserted ground that General Counselengaged in unwarranted interference.SeeHarold Hibbard and Ben R Stein,Individuallyand as a Partnership,d/b/a Hibbard DowelCo., 119 NLRB 1763, 1764-1765.Moreover,the Respondent had committed substantially all of its unfair labor practices prior to theinstant conduct,hence the finding of the violations and the necessity for dissipating themcould not,in any event,be affected by the General Counsel'sconduct.Accordingly,Respondent'smotion is denied.2In its brief Respondent renewed its motion to sever Case No 23-CA-847 on the-grounds(1) that this case arose in the Board's Sixteenth Region (not the Twenty-thirdRegion which issued the complaint)and (2)consolidation was effected by telegram fromthe General Counsel,which, Respondent asserts, is a procedure not in compliance with Sec-tion 102.33 of the Board's Rules and Regulations, Series 8, inasmuch as such telegramis not a formal pleadingRespondent also moves to dismiss the complaint in Case No23-CA-847 on the ground that the Trial Examiner lacked authority to hear the case inthe Twenty-third Region.Section 102 33 clearly authorizes the General Counsel to transfer any charge filed inany Region, and any proceeding which may have been initiated with respect thereto, toany other Region,and to consolidate any such charge or derivative proceeding with anyother proceeding which may have been instituted or transferred to such RegionMore-over,Section 102 33 does not require any special means(I e., letter, telegram, etc ),whereby the General Counsel must make such consolidation.Accordingly,we concludethat the Trial Examiner had authority to hear all the cases'which were consolidatedherein, and that the General Counsel's method of consolidation was not improperThere-fore,we deny Respondent'smotionsThe Respondent also renewed its objection to the consolidation of Case No 16-CA-1326with Cases Nos. 23-CA-847 and 23-CA-872 and the reopening of the record herein, prin-cipally on the ground that the matters alleged in Case No. 13-CA-1326 were separateand distinct fromthe matters in the other two complaints.However, Section 102 35,subparagraph(h), authorizes the Trial Examiner to dispose of,procedural questions in-cluding the reopening of hearings.Inasmuch as the parties and issues of the three com-plaints are related, we believe that the consolidation was not improper.SeePalmerManufacturing Corporation,94 NLRB 1477,1478, footnote 3.Accordingly,we overruleRespondent's renewed objection. CENTRAL FREIGHT LINES, INC.395case, and hereby adopts the findings, conclusions,' and recommenda-tions of the Trial Examiner.4ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Central FreightLines, Inc., its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in Chauffeurs, Teamsters, and Help-ers Local Union No. 393; Dallas General Drivers, Warehousemen andHelpers, Local Union No. 745; General Drivers, Warehousemen andHelpers Local Union No. 968; and Chauffeurs, Teamsters and Help-ers Local Union No. 47, all affiliated with International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers of America,Independent, or in any other labor organization of its employees, bydischarging employees or refusing to reinstate them or withholdingwage increases from them, or in any other manner discriminatingagainst them in regard to their hire or tenure of employment or anyterm or condition of employment.(b) Interrogating its employees as to their union activities, inter-ests, or affiliations, in a manner constituting interference, restraint,or coercion.(c)Threatening its employees with reprisals, includingloss of em-ployment, if they engage in union'or other concerted activities.(d)Promising or granting benefits to its employees if they do notengage in union or other concerted activity, except that this Orderdoes not require Respondent to withdraw, or ,to cease continuing ineffect, any wage increases, pensions, or other benefits heretofore ineffect.(e)Discharging or otherwise discriminating against an employeebecause he has given testimony on behalf of the General Counsel ofthe Board, in an unfair labor practice' proceeding, or in any otherproceeding under the Act.8Member Rodgers disagrees with the finding in section III, B, 3, of the IntermediateReport that the Employer violated the Act by placing into effect,in January 1960, thepension plan announced to the 'employees in November 1958. In his opinion, the Employerwas not,8months after the May 1959 election which the Union lost,stillunder anyprohibition against instituting this benefit, or under any obligation to renege on the priorannouncement.Member Rodgers also disagrees with the finding in section 3(j) of theIntermediate Report that the Employer violated Section 8(a) (1) of the ActAs theEmployer had nothing to do with the creation or circulation of the antiunion petition,he regards the Employer'sannouncement of his appreciation as an exercise of free,speech, protected by Section 8(c) of the Act.'4The Respondent's request for oral argument is denied,because, in our opinion, therecord, exceptions,and brief adequately set forth the position of the'parties 396DECISIONS OF NATIONAL LABOR RELATIONS BOARD(f) In any other manner interfering with, restraining, or coercingemployees in the exercise of the rights to self-organization, to formlabor organizations, to join or assist the aforesaid Unions, or anyother labor organization, to bargain collectively through representa-tives of their own choosing, and to engage in other concerted activities.for the purpose of collective bargaining or other mutual aid or pro-tection, and to refrain from any or all such activities.2.Take the following affirmative action which the Board finds,will effectuate the policies of the Act:(a)Offer Leonard F. Clay, Monie Denman, Johnie D. Harris,Riley LaComb, Robert P. Lambert, Thomas L. McCollum, James W.McEntire, Urban L. Miller, Jr., Doyle E. Shields, W. G. Swearingen,Clois G. Taylor, and Reid A. Thompson immediate and full rein-statement, without prejudice to their seniority and other rights andprivileges, to their former or substantially equivalent positions, andmake them whole for any loss of earnings suffered by reason of thediscriminations against them, both in respect to the discriminatorywithholding of wage increases and in respect to their discriminatorydischarge, in the manner set forth in that section of the IntermediateReport entitled "The Remedy."(b)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social secu-rity payment records, timecards, personnel records and reports, andall other records necessary to analyze the amounts of backpay dueand the rights to reinstatement under the terms of this Order.(c)Post at its principal office in Waco, Texas, and at all terminalsthroughout its system, including but not limited to those at Waco,Dallas, Beaumont, and Wichita Falls, Texas, and at its central main-tenance and repair shop in Waco, Texas, copies of the notice attachedhereto marked "Appendix." 5 Copies of said notice, to be furnishedby the Regional Director for the Sixteenth Region, shall, after beingsigned by Respondent's representative, be posted by Respondent im-mediately upon receipt thereof, and be maintained by it for a periodof 60 consecutive days thereafter, in conspicuous places, includingall places where notices to employees are customarily posted.Reason-able steps shall be taken by Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(d)Notify the Regional Director for the Sixteenth Region, inwriting, within 10 days from the date of this Order, what steps Re-spondent has taken to comply herewith.5In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a,Decree of the United States Court of Appeals,Enforcing an Order." CENTRAL FREIGHT LINES, INC.397APPENDIXNOTICE To ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT discourage membership by our employees inChauffeurs, Teamsters and Helpers Local Union No. 393; DallasGeneral Drivers, Warehousemen and Helpers, Local Union No.745; General Drivers, Warehousemen and Helpers Local UnionNo. 968; and Chauffeurs, Teamsters and Helpers Local UnionNo. 47, affiliated with International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, Independ-ent, or any other labor organization, by discriminatorily discharg-ing any employee, or refusing to reinstate him, or in any othermanner discriminating against him in regard to his hire or tenureof employment, or any term or condition of employment.WE WILL NoT discharge or otherwise discriminate against anemployee because he has furnished information to the GeneralCounsel of the National Labor Relations Board or has giventestimony in an unfair labor practice proceeding or in any otherproceeding under the National Labor Relations Act, as amended,as modified by the Labor-Management Reporting and DisclosureAct of 1959.WE WILL NoT interrogate our employees as to their membershipin, interest in, or activities on behalf of the above, or any otherlabor organizations, in a manner constituting interference, re-straint, or coercion.WE WILL NOT threaten our employees with loss of their jobs,or other reprisals, if they join, become interested in, or engage inactivities on behalf of the above, or any other labor organizations.WE WILL NOT promise or grant benefits to our employees to in-fluence them not to engage in union or other concerted activity,but we are not required to withdraw or to cease continuing ineffect wage increases, pensions, or other benefits heretofore ineffect.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their rights to self-organization, to form, join, or assist the aforesaid Unions, or anyother labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in other concertedactivities for the purpose of collective bargaining or other mutual-aid or protection, or to refrain from any or all of such activities.WE WILL offer the following employees immediate and full re-instatement to their former or substantially equivalent positions, 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithout prejudice to their seniority and other rights and priv-ileges, and make them whole for any loss of pay they may havesuffered by reason of the discrimination against them :Leonard F. ClayJames W. McEntireMonie DenmanUrban L. Miler, Jr.Johnie D. HarrisDoyle E. ShieldsRiley LaCombWilliam G. SwearingenRobert P. LambertReid A. ThompsonThomas L. McCollumClois G. TaylorWE WILL further make whole LeonardF. Clay,Robert P.Lambert,James W. McEntire,and Clois G. Taylor for the lossof the wage increases given to employees in their classificationsbut discriminatorily withheld from them.All employees are free to become, or remain, or refrain from becom-ing or remaining members of the aforesaid Unions, or any other labororganization.CENTRAL FREIGHT LINES, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other materialINTERMEDIATE REPORTSTATEMENT OF THE CASECasesNos. 23-CA-847, 23-CA-872,1 and 16-CA-1326, were brought underSection 10(b) of the National Labor Relations Act, as amended (61 Stat. 136),herein called the Act, on charges filed by Locals 393, 968, and 745, InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America,Independent, on October 28, 1958, January 13, 1959, and January 28, 1960.2 Thefirst two cases were heard before the duly designated Trial Examiner in Dallas andBeaumont, Texas, during the period from September 15 to October 9, 1959, onconsolidated complaints of the General Counsel and answers of Central FreightLines, Inc., herein called Respondent.3The third case was heard in Dallas, Texas,iThese cases were originally identified by the numeral "39" Instead of "23 "Thirty-nine was the number of the Board's office in Houston when it was a Subregional OfficeOn September 1, 1959, 2 weeks prior to the hearing but later than the dates when thecharges were filed and the complaints issued, this Subregional Office was given the statusof a Regional OfficeIts identification numeral was changed from "39" to "23 " TheTrial Examiner granted General Counsel's motion for leave to identify these cases onand after September 15, 1959, by the numeral "23" instead of "39." The cases con-tinued under the jurisdiction of the Regional Office at Fort Worth by order of theGeneral Counsel since the charges were filed with, and the complaints were issued by,that Regional Office, and the cases were processed and prepared for hearing by thatRegional Office.2The charge in Case No. 23-CA-847 was amended on November 4 and 12, 1958, andJanuary 7, 1959The charge in Case No 16-CA-1326 was amended on February 23,March 9, and April 14, 1960Respondent was duly served with the charges and theamendments in Cases Nos. 23-CA-847, 23-CA-872, and 16-CA-13263 On the fifth day of the hearing in Dallas, Texas, Saturday, September 19, 1959, GeneralCounsel was given leave to amend the complaint in Case No 23-CA-847 to extend certainallegations therein to include conduct Respondent allegedly engaged in at its Wichita Falls,Texas, terminal.. Counsel for General Counsel stated in support of his motion for leaveto amend that evidence would not be offered to support the new matter until the hearing CENTRAL FREIGHT LINES, INC.399,from April 25 to April 28,1960,on the General Counsel's complaint,Case No. 16--CA-1326,dated March 10, 1960, and amended onApril14, 1960'The complaints and amended complaints allege, and Respondent's answers deny,.that Respondent engaged in acts of interference with, and restraint and coercion of,its employees regarding their union activity and membership,in violation of Section8 (a) (1) of the Act; discriminatorily discharged five employees employed at its placeof business in Beaumont,Texas, four employees employed at its place of business in,Dallas, Texas, and two employees employed at its central repair and maintenance-shop for vehicles and trailers in Waco, Texas, in violation of Section 8(a) (3) of the-Act; and discriminatorily discharged an employee employed at the Dallas terminalbecause he joined or assisted Teamsters,engaged in other concertedactivity, andsupplied information to and testified for General Counsel in CasesNos. 23-CA-847and 23-CA-872, inviolation of Section 8(a)(4), (3),and (1)of the ActsAll parties were represented at the hearing and were afforded full opportunity to,be heard to introduce relevant evidence,to present oral argument,and to file briefs-General Counsel,Respondent,and Charging Parties waived oral argument.GeneralCounsel and Respondent filed briefs with the Trial Examiner.Upon the entire record,and from my observation of the witnesses,I hereby make,the following:FINDINGS AND CONCLUSIONS1.THEBUSINESSOF RESPONDENTRespondent is a Texas corporation with headquarters at Waco, Texas, engagedin the State of Texas in the business of a common carrier. It distributes in Texasfreight originating outside or inside the State of Texas, and in Texas interlines freighthaving its origin in or outside Texas with carriers who will either deliver it insideor outside the State or who willinterlineitwith carriers who will move or deliver it in.States other than the State of Texas.During the 12-month period ending March;25, 1959, its revenue wasin excessof $1,000,000, and during the same period of timeitreceivedin excessof $50,000 for interlining with other carriers general freightand cargo moving in interstate commerce from and to points outside the State ofTexas.I find that Respondent is engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act, and that assertion of jurisdiction is warranted.II.THE LABORORGANIZATIONS INVOLVEDChauffeurs, Teamsters and Helpers Local Union No. 393, Dallas General Drivers,Warehousemen and Helpers, Local Union No. 745; 6 General Drivers, Warehouse-was reconvened in Dallas on September 28, 1959, after 5 days of hearing in Beaumont,TexasThe Trial Examiner adjourned the hearing at or about 11 a in. on September 19,Instead of the intended 5 p in , in view of the amendment to the pleading. The Trial'Examiner considered this adjournment adequate in view of the General Counsel's assurance(with which he complied) that the evidence to support the new allegations would not beoffered until September 28. In any event, the hearing was adjourned from September 30'to October 5, 1959, a 5-day period, before Respondent's counsel began offering his case-in-chief except for evidence lie offered out of order in Beaumont, Texas, at his request, andwith the consent of counsel for the General Counsel4On March 24, 1960, the Trial Examiner granted General Counsel's motion to reopenthe record and for leave to the Regional Director to consolidate Case No 16-CA-1326with Cases Nos 23-CA-847 and 23-CA-872, and his motion to remand to permit theRegional Director to issue an order giving effect to the consolidation, and a notice ofconsolidated hearing on the allegations of the complaint In Case No 16-CA-1326TheRegional Director issued an order of consolidation and notice of hearing dated March 25,19608 At the reopening of the hearing on April 25, 1960, on the amended complaint imCase No. 16-CA-1326, the Trial Examiner granted Respondent's motion to strike para-graph 8 of the amended complaint containing allegations of Section 8(a) (1) of the Act,for General Counsel's failure to furnish a bill of particulars directed to that paragraphpursuant to the Trial Examiner's order of March 24, 1960.When General Counselrested his case-in-chief on, April 26, 1960, the Trial Examiner granted Respondent's motion-to dismiss the amended complaint insofar as it alleged that employees Monie Denmanand Johnie D Harris were discharged for furnishing information to the General Counselin violation of Section 8(a) (4) and (3) of'the Act, because of General Counsel's failureto offer any evidence that Respondent had knowledge that information had been fur-nished to the General Counsel by such employees'eWhile this local was not identified on the charges in Cases Nos. 23-CA=847 and'23-CA-872 as a Charging Party, it was permitted on motion to participate, and be repre- 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDmen and Helpers Local Union No. 968; and Chauffeurs, Teamsters and HelpersLocal Union No. 47 (herein called the Union both jointly and severally), all and eachof them affiliated with International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, Independent (herein called Teamsters), are labororganizations within the meaning of Section 2(5) of the Act .7III.THE UNFAIR LABOR PRACTICESA. General backgroundRespondent is one of the largest motor carriers in the State of Texas. It is adistribution carrier.It furnishes direct service to 394 towns and cities, and has ter-minals in 43 towns and cities, of Texas.These terminals are considered by Respond-ent as primary and secondary terminals depending on their capacity to handle freight.Among the primary or major terminals are those at Waco, Dallas, Beaumont, andWichita Falls.Respondent employs approximately 1,700 employees.This num-ber includes line drivers, pickup and delivery drivers, interlining drivers, drivers'helpers, dock loaders and strippers, other dock pesonnel, mechanics, mechanics'helpers, and maintenance and custodial personnel, as well as supervisors and officeand other clerical employees.Respondent was started in 1927 by W. W. Callan, thepresent chairman of its board of directors.For a number of years, Teamsters andlocals affiliated with Teamsters have sought to organize its employees and representthem as collective-bargaining representative.B. Interference, restraint, and coercionGeneral Counsel by his evidence and argument thereon contends that Respondent,defeated the organizational drive of the Union which began on or about November 1,1958, and caused its defeat in a Board-directed election held in its systemwide unit,on May 1, 1959, by engaging in conduct violative of Section 8(a) (1) of the Act con-sisting of: (1) Statements disparaging the Union and Teamsters; (2) distributing toemployees by mail and otherwise antiunion literature; (3) soliciting the withdrawalof union membership applications and authorizations; (4) promising wage increasesand a pension plan, and placing in effect the wage increases and withholding themfrom employees friendly to the Union; (5) arranging individual conferences to checkthe individual employee's position with respect to the Union; (6) threatening a re-duction in work hours, the closing down of its smaller terminals, and discontinuance,or curtailment of service to small communities with a resultant reduction in thenumber of employees and take-home pay; (7) showing the purported effect on take-home pay of such action along with union fees the employees would have to pay ina schedule distributed to employees prior to the election on May 1, 1959; (8) threat-ening the use of rundown road equipment and terminal facilities; and a refusal to,bargain in good faith; (9) threatening to close the Company down or to sell it; and(10) the indorsing of an employee-signed petition to the Board signed by 700 em-ployees or more stating, "We, the undersigned, DO NOT want A.F. & L. TeamstersUnion to represent us."Respondent, on the other hand, by its defense at the hearing and argument there-on, contends that the statements disparaging the Union and indorsing the employees'petition to the Board, the distribution of literature, the speeches it made, and theindividual conferences it held with employees, were expressions of opinion andprotected by Section 8(c); that its statements with respect to a reduction in hours,-take-home pay, the discontinuance of small terminals and service to small com-munities, and the use of run-down equipment, and terminals, and the schedule show-ing the take-home pay employees would receive if the Union was successful, werepredictions of economic consequences beyond its control that would follow theselection of the Teamsters locals as collective-bargaining representative, and alsoprotected by Section 8(c). It denies that it stated it would close the plant down orsell it, or refuse to bargin, or that it withheld wage increases because of union activitysented by counsel, in the hearing on the complaints premised on these charges as em-ployees of Respondent who were either members of It or authorized it to represent themwere directly involved in Respondent's alleged unfair conduct at its Dallas terminal, andthe charge,as amended,in Case No. 23-CA-847 was filed on its behalf as well as Local 968,the named Charging Party. It was the named Charging Party in Case No. 16-CA-1326.7While Local Union No. 47 is not alleged in any of the complaints to be a labor organiza-tion, it is the local of Teamsters for the area including Wichita Falls where Respondentis alleged to have engaged in unfair labor practicesLocal 393 represents employees Inthe area in which the Beaumont terminal is located.Respondent is also charged withunfair labor practices in this area. CENTRAL FREIGHT LINES, INC.401or membership. It admitted the wage increases and discussions of a pension plan.It defended the increases as normal and unrelated to union activity or member-ship.The pension plan, Respondent asserts, had been reaching actual realizationsince its initial consideration in 1950, and was part of the benefits that Respondentcould cite as being availiable to the employees without union assistance.1.Undisputed factsA number of material and relevantevents inevidence through the testimony ofGeneral Counsel's witnesses or documentary evidence offered by General Counselare either undisputed or admitted by Respondent.These events are set out in thefollowing paragraphs.Beginning in early November 1958, and continuing to on or about May 1, 1959,the Union stepped up its efforts to organize Respondent's employees.This organiza-tional effort was spread across Respondent's complete system .8Respondent throughits officials countered with efforts designed to dissuade its employees from selectingthe Union as its collective-bargaining representative.In November 1958, Respondent's officials addressed Respondent's employees atthe Dallas, Beaumont, and Wichita Falls terminals about the organizational activi-ties of the Union and listed to them what they considered to be advantages they hadenjoyed as employees of Respondent and what they considered would be disad-vantagestheywould have to assume if they selected the Union to represent them asa collective-bargaining representative.The officials who addressed the employees at Respondent's terminalsinNovem-ber were R. H. Linam, T. H. Callan, and Wayne McMahon. Linam, president ofRespondent and member of its board of directors, spoke to the employees at theWichita Falls terminal on November 11, 1958.T.H. Callan, manager of theDallas terminal and a vice presidentandmember of the board of directors, spoketo the employees at the Dallas terminal on three occasions on November 12, 1958,and on two occasions on November 13, 1958.Wayne McMahon, manager of theWichita Falls terminal, spoke to the employees at that terminal on November 11 or12, 1958, and again on November 14, 1958.Officials of Respondent also talked to employees individually in November andDecember 1958 about the same subject matter.W. C. Lackey, operations managerfor Respondent's systemwide operations and former assistant manager of the Dallasterminal, spoke to Respondent's employees in December 1958; to some around thefirst of December and to others around the middle and end of December.He spoketo them in his office at the Dallas terminal, and in the cafe, yard, and docks of thatterminal, and also in the cabs of the trucks of the drivers assigned to that terminal.From on or about October 15 to November 6, 1958, James W. Carolan, managerof the Beaumont terminal, spoke to about 30 out of 46 employees at the Beaumontterminal who were in the unit the Union was seeking to organize.On November 7, 1958, Respondent discharged two drivers and three dockmen em-ployed at the Beaumont terminal; on January 6, 1959, it discharged three drivers andone helper employed at the Dallas terminal; on January 15, 1960, it discharged adriver employed at the Dallas terminal; and on March 21 and 28, 1960, it dischargedtwo mechanics employed at its central repair and maintenance shop for vehicles andtrailers atWaco, Texas.The motive for the discharges is a matter in controversy.In his addresses to the assembled employees on November 12 and 13, 1958,T. H. Callan announced a 20-cent wage increase for the 66 "top" pickup and deliverydrivers at the Dallas terminal and increases for the other employees adjusted to theincrease for the "top" men.Generally, the increases were contained in the pay-checks for the first pay period beginning the Friday following November 12 and 13,1958.In November 1958, Respondent granted a general wage increase to the em-ployees at the Beaumont terminal that ran as high in some cases as 30 cents anhour.In the same month, Respondent granted a wage increase to employees attheWichita Falls terminal that ran as high insome instancesas 55 cents an hour.Wage increases were also granted at this time at the other terminals.PresidentLinam discussed the raise at the Wichita Falls terminal in his address to the em-ployees of that terminal on November 11, 1958.Additionalincreaseswere grantedin February and March 1959.6 GeneralDrivers and Helpers Local Union No 657 ; General Drivers and Helpers LocalUnionNo. 940;and General Teamsters,Chauffeurs,Warehousemen and Helpers LocalUnion No. 583, whichare labor organizations and likewise affiliated with the Teamsters,have alsobeen involved in this organizational effort.624067-62-vol. 133-27 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn January 14, 1959, Locals 393, 745, 968, and 47, referred to herein jointly andseverally as the Union, together with Locals 657, 940, and 583, the three otherTeamsters locals engaged in the organizational drive starting in November 1958, filedwith the Board a petitionfor an electionin a systemwide unit of Respondent's em-ployees excluding only officeclerical employeesand other office employees, andguards and supervisors.The Respondent and the seven Teamsters locals stipulatedthe appropriateness of this unit.On April6, 1959, the Board directed an election in the stipulatedunit to be heldnot later than May 6, 1959. The election was held on May 1, 1959. Of the 999valid votes counted, 207 were for the 7 petitioning Teamsters locals and 792 wereagainst them;134 votes were challenged.The seven locals filed objections to theconduct of the election but withdrew them on June 26, 1959.On the same date,the Board certified that a majority of the ballots cast in the election were not castfor the petitioning locals, and that they,as a result,were not the collective-bargainingrepresentative of Respondent's employees.-Between the time the petition for anelection wasfiled (January 14, 1959) andthe date of the election (May 1, 1959) both Respondent and the Union distributedhandbills, circulars, throwaways, printed matter, and letters setting out the ad-vantages of their respective sides.Respondent's printed matter also referred to thefindings of the McClellan Committee 9 with respect to the conduct of Teamsters andofficers of Teamsters and to the conduct of M. N. (Dusty) Miller, Dallas, Texas,president of the Southern Conference of Teamsters, Dallas, Texas, and R. C. Shafer,business agent of Local 657 of Teamsters in San Antonio, Texas. In this respect,Respondent stated in the printed matter, among other things, that Shafer was theone "who, witnesses testified, hired thugs to steal dynamite, to bomb buildings, toblow up trucks and trucklines,to burn terminals, to shoot and throw rocks attruck and truckdrivers, and to damage and destroy equipment," and that Miller heldthe position as head of the Southern Conference of Teamsters when he "told Shaferto get rough with the trucklinesin San Antonio" and "when 173 separate acts ofviolence were directedagainsta five-state area in Tennessee, Kentucky, Georgia,Ohio and North Carolina." 10On May 1, 1959, the day of the election and a payday, about 8 a.m., the employeesreceived in their pay envelopes a schedule prepared by President Linam purportingto be what their expenses and gross pay per paycheck would be if they electedTeamsters to represent them.During the interim between the filing of the petition and the election, W.W.Callan, chairman of Respondent's board of directors, and, with his family, majorityowner of its stock, and T. H. Callan, his brother, spoke to assemblies of employees.W. W. Callan spoke to them at Dallas on February 12 and April 29, 1959, and atBeaumont in April 1959, and T. H. Callan spoke to them at Dallas on April 28, 1959.These speeches were along the lines of those delivered by T. H. Callan and Linamin November 1958.Between November 10 and December 15, 1958, approximately 40 employees sta-tioned at the Beaumont, Wichita Falls, and Dallas terminals signed letters to theUnion prepared and mailed by James W. Carolan, terminal manager of the Beau-mont terminal, in the case of Local 393, and Wayne McMahon, terminal managerof the Wichita Falls terminal, in the case of Local 47, and W. C. Lackey, operationsmanager of Respondent's systemwide operations, in the case of Local 745.Theseletters consisted of a statement that the signatory was resigning from the Union andrevoking the authority given it to represent him as collective-bargaining repre-sentative.They were mailed to the Union by Respondent.The 40 employeeshad signed cards distributed by the Union and returned to the Union which werejointly an application for membership in the Union and a designation of Union ascollective-bargaining representative.General Counsel contends that the signatoryemployees were coerced into signing the letters by Respondent.The latter, on theother hand, contends that at the employees' requests, it merely assisted them by pre-paring and mailing the letters.According to Respondent, the employees repre-sented that they signed a union card due to pressure or misrepresentation, and theywished help in preparing letters that would revoke their applications for member-ship and designations of collective-bargaining representative.0Select Committee On Improper Activities in the Labor or Management Field, U.SSenate, S Res. 44, 86th Cong, Senator John L. McClellan, chairman10All the Teamsters locals engaged in organizing Respondent's employees are affiliatedwith the Southern Conference of Teamsters. ' ,'CENTRAL FREIGHTLINES, INC.. '4032.Facts in controversyWhile the Respondentadmits or leavesundisputed the events set out above, itcontestsGeneral Counsel's evidence as to certain aspects of such events, and otherconduct which the General CounselallegesRespondent engaged in.The Trial Ex-aminer's evidentiary findings as to the conduct in dispute are set out in the followingparagraphs.For the most part, this conduct consists of statements made in Re-spondent's-speeches and in the conferences it had with employees, which, as the TrialExaminer has found, took place during the period from November 1, 1958, toMay 1, 1959. Both the speeches and the conferences had a uniform pattern withsome variations.a.The speechesPresident Linam's speech at the Wichita Fallsterminalon November 11, 1958,was the earliest of the group.He began with the statement that the Union wastrying to organize the employees, that it was not good for them, and that Respond-ent had done without it many years and could continue to do so.He referred to thesize of Respondent's business operations and to the high standards Respondentfollowed with respect to its operations, establishment and maintenance of terminals,the purchase and maintenance of equipment, and the treatment of personnel gene-rally.uHe spoke about the limitation under a union contract of a maximum of403/4 hours employees could work at straight-timerates, with any additional hours attime and a half.He stated that the 50 to 54 hours per week which Respondent'semployees were then working on straight time permitted Respondent to service smallcommunities as well as give the employees about $100 to $123 per month more thanthey could earn working the 403/4 hours at the straight-time union rate.He furtherstated that Respondent could not afford the union overtime rate of time and a halffor the difference between the union 403/4 hours and the 50 to 54 hours they normallyworked.The reduction in the hours worked by the employees, he claimed, wouldreduce Respondent's capacity to service the smaller communities as well as reducethe take-home pay of the employees.He also stated that the reduction in gross in-come following the reduction in hours worked of as much as 91 hours to 131/4 hours,would not only result in less take-home pay for employees, but also limit the fundsavailable for the upkeep of terminals and the purchase and maintenance of equip-ment, and require a reduction in the number of employees.He claimed that therates for hauling freight to the smaller communities could not be raised as they hadto be keptin linewith the rates for larger shipments.He also stated that certaincarriers had to and did curtail service to smaller communities upon signing a unioncontract.Linam announced the wage increase to the employees at the Wichita Falls ter-minal which Wayne McMahon, the terminal manager, placed in effect a few dayslater.He stated that the employees had been overlooked in terms of increases. Itwas as high as 55 cents in some instances.According to him the terminal's businesshad grown to a point where it was no longer a small terminal, and, as a result, theemployees were entitled to more pay, because of the increased tonnage being handled.He further said that the employees would receive an increase whenever employeesof a union carrier received one, but that they would receive theirs 2 weeks earlier.Linam also referred to a retirement plan.He told the employees that years beforea stock purchase plan and a group insurance plan for employees had been placed ineffect and that at that time Respondent's officials had looked to the future for theestablishment of a retirement plan.He said it had been under discussion for 18months to 2 years.He also stated to employees that he was given to understand thatthey had signed union cards which were applications for union membership andauthorizations to the Union to act as their collective-bargaining representative.Hestated to the assembled employees that McMahon, the terminal manager, would beglad to prepare letters of withdrawal to the Union revoking the application formembership and the designation of collective-bargaining representative if they wishedhim to do so.T. H. Callan started his talks at the Dallas terminal on November 12 and 13 withthe observation that the employees knew that the Union was trying to organize theemployees. In regard to thepension plan,he said that the only thing the Union. hadto offer was a pension plan.He then followed the pattern followed by Linam inhis remarks about pensions, and pointed out that he was a member of the Respond-ent'scommittee for studying pension plans.According to him, men old enoughto draw a pension would receiveit asthe pension fund would not be in the hands11These statements were left undisputed by the Teamsters locals during the organiza--tional campaign. 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDof gangsters.He disclosed, however, thatthe detailshad not been worked out tothe point where he could state anything definite ormake any promises.He emphasized to the employees that even if a contractwas signed,Respondentwould not relinquish its right to hire and fire.He further said that W. W. Callan,Respondent's board chairman, had always said he would never sign a union contractand would sell or shut down the business before doing so, and that he still felt thesame way.12He spoke about the 403/4 hoursa week limitationat straight-timeratesin thesame manneras Linam. In regard to the withdrawal of membershipapplications or authorizations to act as collective-bargaining representative, he statedthat if any of the employees wished them back, to see him, and he would be glad toget them back for them, and that there would be no reprisals.T. H. Callan announced in these speeches that the 66 top drivers at the terminalwould receive a pay raise that would bring their rates to $2.40 per hour, and thatthe rates of the other employees would be increased in line with the increases to the66 top employees. I credit the testimony of Robert P. Lambert that the day beforeCallan's first speech,William Dougher, superintendent of the pickup and deliverydepartment at the Dallas terminal, and Lambert's supervisor, told him that Respond-ent'spersonnel were receiving telephone calls from persons unknown who madedisparaging remarks about the hours they worked and wages they received, and thatthe increases might have the effect of forestalling the telephone calls.As previously found, Wayne McMahon, terminal manager at Wichita Falls, talkedto employees on November 10 or 11, 1958. The employees were the drivers and twonight men.He stated to the assembled employees he had heard that 90 percent ofthe employees had signed membership application and union designation cards.Heasked if anyone knew anything about the rumor.No one answered. There is notestimony as to what else McMahon or anyone else said, if anything, at this meet-ing.McMahon spoke again to the assembled employees 2 or 3 days after Linam'sspeech on November 11, 1958.He said that he was not having much success inobtaining employees to sign withdrawal letters, that one employee had signed one.He remarked that some of the remainder of the employees had signed the union cards.He then stated that he would be happy to prepare withdrawal letters for those whowished him to prepare them. Following this talk to the employees, four additionalemployees asked McMahon to prepare withdrawal letters which they signed.Re-spondent mailed a copy to the Union, a copy was sent to the Board, and a copy wasretained by Respondent.13W. W. Callan's speech at the Dallas terminal on February 12 and the one onApril 29 at that terminal were practically the same. In addition to matters alreadycovered by Linam and T. H. Callan, he added that the Union's previous attempts toorganize had been a failure and that it stood for strikes and confusion.He dealton the percentage of gross income that was paid out for wages and salaries. In theApril 29 speech, he also informed the employees of the procedure for casting theirballots at the election day 2 days later.He told them there would be fines, assess-ments,fees, etc., which they would have to pay if they became union members.Hecompared the gross weekly pay Respondent's top drivers were then receiving, com-puted by multiplying their $2.47 per hour rate by 50 hours of work ($123.50), withthe gross weekly pay he claimed they would receive if the Union won the election,computed by multiplying the union rate for drivers of $2.54 per hour by 403/4 hoursof work $103.50).He noted that the difference was approximately $20 a week or$1,000 a year in favor of their then nonunion status.W. W. Callan also discussed the pension plan at the April 29 meeting.He statedthat if it went into effect, as he thought it would, 2 percent a month would be takenout of the employees wages to help finance it and Respondent would contribute asimilar amount.The employees would contribute approximately $120 per employeea year and Respondent would match this amount by approximately $150 a year.He further said that there would be more details by September 11, 1959, and thatthe employees would be given until January 1, 1960, to think the plan over.14 There12T.H.Callan denied he made this statement.Bodle,Respondent'switness,whotestified that he was present at one of Callan'sNovember speeches,said he did not hearCallan makesuch a statement.General Counsel's witnessesMcEntire, Taylor, McCollum,and Clay testified that he made the statement.W. W Callan,himself, was silent regard-ing it when he testified.I credit General Counsel'switnesses.saEmployee Bodie's testimony,when considered with McMahon's,of a conversation theyhad on the terminal dock on November 10, 1958, does not warrant the inference that theAct was violated by McMahonin the courseof the conversation14WhileW. W. Callantestified that he discussed this plan with McWilliams, an em-ployee born prior to the year 1900,and Linam testified that it had been discussed withemployees many times,the employees who testified,General Counsel'switnesses and CENTRAL FREIGHT LINES,INC.405was no testimonyat the hearing in October. 1959 that any thing had been said aboutit after April 29, 1959, and following the election in which the Union was defeated.15W. W. Callan concluded by saying that there would be no personnel cuts,regardlessof what happened in the election.b.The conferencesFrom the middle of October through November 6, 1958, James W. Carolan, ter-minal manager at Beaumont, talked separately to 30 of the 46 employees at theBeaumont terminal who were in the unit being organized by the Union.Carolantold each of these witnesses that he was called into the office for a private conferencewith him so that he could check his reaction to the Union.He spoke disparaginglyof the Union and dealt on the benefits the employee had received as an employeeof Respondent and forecast the economic consequences that would befall the em-ployee and Respondent if the Union was successful in its organizational drive.Carolan said to the employee that he was not asking him if he signed the union card,which was an application for membership and designation of bargaining representa-tive, but that if he did sign one or if any of his friends signed one, he could have aletter prepared so that it would be notice to the Union that the employee wished hiscard withdrawn. If an employee defended the Union or was noncommittal withrespect to his offer to prepare a withdrawal letter, Carolan would inform him thathe would talk to him again to clear the matter up.He talked to 15 employees onNovember 5 and 6 who signed letters of withdrawal and to 4 employees who refusedto sign or were silent as to Carolan's offer to prepare the letter.isThe employeeswho signed, signed three copies.One copy was sent to the Union, one was sent toLinam at Waco, and another was retained by Carolan.A copy was also made for theemployee.William C. Lackey, operations manager for Respondent's systemwide unit andformerly assistant terminal manager of the Dallas terminal,spoke to as many em-ployees as possible in regard to the Union during December 1958.He began thisactivity on or about December 15, 1958.17He spoke to the employees in his office,in the cafeteria, the yard, the docks, in the truck or trailer cabs, or in any otherplace in the terminal where he could find them.He used a form to which he referred,and it covered the whole gamut encompassed in the speeches of the Callans andLinam, with the exception of reference to wage increases.Like T. H. Callan, hestated thatW. W. Callan had said that he would close down or sell the businessbefore he signed a contract with the Union and that he was still in that frame ofmind.He also said that if the Union won there would still remain the negotiationof a contract which could continue for a long time. I do not credit Lackey's testi-mony that he said Respondent would bargain in good faith.When he talked toeach employee in his office there were present on his desk letters addressed to theUnion unsigned containing the statement that the application for membership intheUnion was withdrawn and the designation of the Union as bargaining repre-sentative was revoked.He said to the employee present in his office that he wouldnot ask him if he signed a union card, as it was against the law to do so, but thathe could help him to get the card withdrawn if he signed one of the letters.Healso said that there would be no reprisals if he signed a letter.l$Eight employeesRespondent's witnesses alike, testified that they had heard nothing about the plan priorto the organizational campaign beginning in November 1958. I credit the employeewitnesses15On the third day of the reopened hearing, April 27, 1960, T. H. Callan testified thatRespondent had placed in effect an employee-participating pension planDecember 31,1959, was the effective date for Respondent, and January 1, 1960, was the effective datefor the employees18 As previously found, Carolan talked to an additional 11 employees during the 3 weeksprior to November 6, 1958.There is no testimony as to whether or not they signedwithdrawal letters.17 Lackey's function was to see that facilities were geared to maximum production.Hereported directly to President Linam.While he did not supervise any employees, he wasa responsible agent of Respondent and was considered as such by Respondent's officialsand employees18Lackey testified that the letters were prepared solely for the convenience of thedrivers and dockmen because some of them had come to him with "tears in their eyes"and stated they had been pressured into signing the union card carrying an applicationfor membership and a designation of bargaining representativeI find from a considera-tion of all the testimony that he had them available for the purpose of requiring em-ployees interviewed to sign them. 406DECISIONS. OF NATIONAL LABOR. RELATIONS BOARDsigned the letters on December 15, 1958.They signed three copies.The originalwas sent to the Union by Respondent.c.Respondent's defense that the wage increases were not related to union activityRespondent offered testimony intended to show that the wage increases grantedby Respondent were normal increases and unrelated to efforts to counter unionmembership and activity, as General Counsel contends.T. H. Callan and Carolan,the terminal managers of the Dallas and Beaumont terminals, admitted they weregeneral increases.Linam, Respondent's president, denied they were.Linam, T. H.Callan, and Carolan could not recall a prior general increase.Carolan testifiedthat one 20-cent increase had been given previously at Beaumont. Both Linam andT. H. Callan stated that the increases were designed to compensate employees forincreases they did not receive because of a suspension of increases dating from thetime of a slump in the amount of tonnage being handled, starting in the spring of1958.According to Callan, Linam in a meeting of the board of directors at Wacoon November 11, 1958, suggested to the terminal managers that merit and stepincreases be brought up to date.Linam also testified that Respondent found thattheWaco employees were underpaid due to a rapid increase in the amount of ton-nage being handled.This situation, according to Linam, had escaped the notice ofRespondent.Carolan stated that the increases at Beaumont were necessary to bringthe wages up to the level of those paid for comparable jobs in other businesses in theBeaumont area and comparable to the wages paid by terminals that handled thesame tonnage as Beaumont handled.Respondent's evidence is silent as to the increases that the employees would havereceived but for a slump in the tonnage handled beginning in the spring of 1958.Linam testified that a seasonal slump beginning in October 1958, and lasting untilJanuary 1959, should not be considered in arriving at any determination as to whythe increases in wages were given in November 1958.Respondent's officials didnot or could not explain how Respondent could hold, on the one hand, that a slump,in tonnage handled in the spring of 1958 caused a suspension of wage increases, andon the other hand, that the seasonal slump in tonnage handled in the fall and wintermonths starting in October 1958 is not a factor to be considered in determining themotive for the substantial wage increases in November 1958.The absence of suchan explanation is especially significant in view of Respondent's contention that thefall and early winter slump was the justification for the terminations of employeesitmade in November 1958 and January 1959, contrary to its prior practice of off-setting a reduction in tonnage handled by reducing hours worked per employeerather than by layoffs.19General Counsel's position shows agreement with. Re-spondent that the slump had no part in the determination to grant the increases.It is based, however, on the premise that the only factor receptive to Respondentwas a purpose to defeat the Union and union activity and membership, by meanswhich included promises and granting of benefits such as promising and grantingwage increases, and that this purpose overrode factors which in the absence ofunion and antiunion campaigns would militate against the granting of increases, or-at least against the granting of substantial general increases, rather than merit andstep increases that could be spread into periods when the slump was over and normalconditions prevailed.There is no evidence to show that the increases given in February and April 1959were anything but merit or step increases that would have been given even if unionorganizational activity was absent, unless Linam's statement during the course ofhisNovember 11, 1958, speech that wages of Respondent's employees would beraised every time the wages of union members were raised, is considered as a con-clusive showing that these increases were related to the antiunion efforts ofRespondent.20d.Other alleged restraining and coercive conductOn themorningof the election day, May 1, 1959, whichwas also apayday,,employees at someof theterminals, including the Dallasterminal,received along19This will be discussedinfrain connection with the terminations20General Counsel premises his allegation of withholding of a general wageincreasebecause of union activity and membership on the Respondent's withholding of the in-crease from employees Leonard Francis Clay, Robert P Lambert, James W. McEntire,and Clois G Taylor.These four employees were, allegedly, also discriminatorily dis-charged.The withholding will be discussed,infra,in connection with theirallegeddiscriminatory discharges. CENTRAL FREIGHT LINES, INC.407with their paychecks a schedule showing how a pickup and delivery driver's paywould be affected should the employees vote the Union in.His purported grosspay, charges against it for taxes and union fees, and net pay were listed.The grosspay was $207, a charge covering income and social security taxes was $33.08, thecharge for an average first month union joining fee was $25, and a charge for amonth's average union monthly dues was $4. There was a net pay figure of $144.92,the difference between the gross pay and the sum of the dollar charges.An itemdescribed as "Less special assessments," followed descriptions of the other charges,but question marks instead of a dollar amount were shown in the column in whichthe dollar amounts were listed for the other charges.. The intention no doubt wasto represent that there would be specialassessmentsby the Union but that Re-spondent had no knowledge what they would be. The gross pay was determinedby multiplying the union hourly rate of $2 54 for a pickup and delivery driver by811/zhours, the union biweekly hours.The figures on this schedule were by in-ference compared with the gross pay of the top pickup and delivery drivers of $2.47per hour multiplied by 100 hours ($247) less the deduction of $33 08 for taxes. Thenet figures for Respondent's nonunion operation was $213.92.General Counsel contends that the schedule was coercive.However, he ques-tioned President Linam, who prepared the schedule, only on the amount of $25shown as an initiation fee.Linam stated that it was Respondent's opinion that thisamountwas a reasonable figure.Both the General Counsel and the ChargingParties failed to produce evidence to show that the Union would charge no initiationfee or that it would be lower than represented.The difference between the wagesfor union and nonunion operation for the 2-week period was $69 in favor of thelatter.The grossincomeof $247 for the nonunion operation reflected the No-vember 1958 increase of 20 cents granted at the Dallas terminal.General Counsel produced in evidence petitions signed between January 21 and30 by 640 employees of Respondent in the systemwide unit for which the Teamsterslocals had requested an election on January 14, 1959.The petitions read: "We,the undersigned, DO NOT want the A.F. & L. Teamsters Union to representus. .. ." Jack Wylie, an over-the-road driver employed by Respondent, and otherdrivers prepared the petitions.They placed them on the tables in the drivers' roomsof many terminals.The signed petitions were filed with the Board's Regional Officeon February 3, 1959, by Wylie.There is no evidence that the Respondent had any-thing to do with the petitions.The evidence that the petitions were left on the tablein the drivers' room of many of the terminals is not substantial enough to warrantthe inference that they were placed there with Respondent's knowledge. It is areasonable inference, however, that Respondent knew the petitions were on the tablesin the drivers' rooms.Wylie testified that he did his best to conceal the petitionsfrom officials of Respondent.W. W. Callan, Respondent's board chairman, in aletter of general distribution to employees, dated February 11, 1959, stated, amongother things, that "We have heard that many hundreds of Central people have signedpetitionsin anattempt to stop the election.We certainly appreciate this show ofloyalty and confidence that we have had.. .. "General Counsel argues that thisstatement of Respondent constitutes coercion.3.Concluding findings onevidencedealingwith interference, restraint, and coercionPremised on the above findings, I make the following concluding findings:a.Written material distributed by Respondent:The written material sent throughthe mail or otherwise distributed to employees by Respondent in opposition to theUnion's efforts to organize Respondent's employees, including but not limited to state-ments derogatory of the Union, the Teamsters, and the officers of the Southern Con-ference of Teamsters(supra),were expressions of opinion or statements disclosingRespondent's disfavor toward the representation of its employees by Teamsters.The distribution of such material was protected activity of Respondent under SectionS(c) of the Act, and within the allowable area of economic conflict between Respond-ent andTeamsters, and, therefore, not violative of Section 8(a) (1) of the Act.b.Economic consequences:Respondent, as I have found, stated to employees as-sembled and in individual conversations with them(supra)that under a union con-tract it would have to reduce to 403/4 hours the hours an employee could work atregular rates of pay, with the immediate result of a discontinuance or curtailmentof service to small communities, the closing down of the smaller terminals, and theforced use of rundown equipment and terminal facilities, and that such a situationwould culminate in a reduction in the number of employees and the amount oftake-home pay.Respondent represented to employees at the time it made these 408DECISIONSOF NATIONAL LABOR RELATIONS BOARDpredictions that it was able to provide service to smaller communities,operate itssmaller terminals,keep its equipment and terminals in first-class condition,and main-tain a high level of employment and take-home pay,because of its ability to workemployees 10 to 14 hours at regular rates of pay for which under a union contractitwould have to pay time and a half or overtime rates of pay.To the Trial Examiner,this reasoning appears to be valid from an economic standpoint.As a result, Re-spondent'spredictions of what would result from the limitation on the paymentof regular rates of pay for not more than 403/4 hours,and the payment of overtimerates for the additional 10 to 14 hours or more,because of a union contract, wereexpressions of opinion as to what economic consequences over which Respondenthad no control would flow from operation under a union contract.This conduct,therefore, is protected by Section 8(c) of the Act, and is not violative of Section8(a) (1) of the Act.c.Wage increases:I have found that Respondent promised general wage increasesin November 1958 and placed them in effect in November and December 1958. Ifind the promises to grant them to be promises of benefit violative of Section 8 (a) (1)of the Act and the granting of the increases to be the granting of a benefit likewiseviolative of Section 8(a) (1) of the Act. I have previously found that increases givenin the spring of 1959 were not the granting of benefits violative of Section 8(a) (1).d. Solicitation of withdrawalsofunion cards which were membership applicationsand designations of representative:I find that the solicitationof withdrawalsof unionmembership applications and designations of collective-bargaining representativemade by President Linam and Terminal Managers T. H. Callan and McMahon intheir speeches to assembled employees, and by Terminal Manager Carolan andSystemwide Operations Manager Lackey in individual conferences with employees,carried with them an inherent threat of reprisal and are violative of Section 8(a)(1)of the Act.The solicitations in the individual conferences which were accompaniedby a threatening demeanor and words which conveyed a positive threat are violativeof Section 8 (a)( 1 ) for this added reason.e.Conferences with individual employees to discuss the Union and union activity:I find the separate conferences held by Carolan and Lackey with individual employeesto discuss the Union and union activity, at which the employees were directed to at-tend, and in which Carolan and Lackey spoke unfavorably of the Union, were by theirvery nature coercive and violative of Section 8(a)(1) of the Actf.Statements by Respondent that the business would be closed down or sold:I find that the statements made by T. H. Callan in his speeches in November 1958at the Dallas terminal and by Lackey in conferences with individual employees at theDallas terminal in December 1958 that W. W. Callan, chairman of Respondent'sboard of directors and founder of the Company, had said that he would close downor sell the business before he would sign a union contract and that he was still ofthe same frame of mind, were violative of Section 8(a) (1) of the Act.g.Statements by Respondent designed to cause employees to disclose union ac-tivity:I find the statements made by Carolan and Lackey in their separate conferenceswith individual employees that they would not ask them if they hadsigned unioncards, but that if they had signed them they could be withdrawn by the signing ofthewithdrawal letters prepared for them, to be unlawful interrogation withinthe meaning of Section 8(a)(1) of the Act.Respondent hoped to evade the sanc-tions of the Act by attempting to do indirectly what it knew it could not do directly.h. Pension plan:I find the promise of a pension plan contained in the speeches ofT. H. Callan, W. W. Callan, and Linam to be promises of benefit violative of Sec-tion 8(a) (1) of the Act, and I find the placing of the pension plan in effect in January1, 1960, to be the granting of a benefit violative of Section 8(a) (1) of the Act.i.Advertising an unfair labor practice:I find that the comparison between thewages of a top pickup and delivery driver employed by Respondent with the wages hewould receive if Respondent had a union contract to be violative of Section 8 (a) (1)for the reason that the hourly wage rate used in the computation of the wages paidby Respondent when not operating under a union contract contained the illegal wageincreasegranted by Respondent in November 1958.For the same reason, I findviolative of Section 8(a),(1), the written schedule showing the wages that would bepaid by Respondent while operating union that was contained in the pay envelopesof Respondent employees on May 1, 1959, the day of the election. By these com-parisons, Respondent was advertising his illegal conduct of promising and grantingwage increases to hinder or defeat the organizational activity of the Union.j.Respondent's indorsement of employees' petition rejecting the Union:I also findviolative of Section 8(a)(1), Respondent's indorsement of the petition to the Boardsigned by 640 employees stating in substance that they did not wish the Union rep- CENTRAL FREIGHT LINES, INC.409resenting them.Thereis noevidence that Respondent had anything to do with thedistribution or signing of the petition or its transmittal to the Board.However, by itsindorsement, it in effect warned the employees who had not signed the petition to geton the "bandwagon" else they be forgotten when the election was over, and gaveto the employees who had signed a hint that they would be rewarded if they continuedto reject representation by the Union or discriminatedagainstif they changed theirminds.21C. The dischargesIn issue is whether Respondent, in order to defeat the Union's organizational drivestarting in November 1958, discriminatorily discharged five employees on or aboutNovember 7, 1958, at its Beaumont terminal; four employees on or about January6, 1959, and one employee on or about January 15, 1960, at its Dallas terminal; andtwo employees on or about March 21 and 28, 1960, respectively, at its central repairand maintenance shop for vehicles and trailers at Waco, Texas.The 12 dischargesare alleged to be violations of Section 8 (a) (3) and (1) of the Act.One of the dis-charges is also alleged to be violative of Section 8(a) (4) of the Act.General Coun-sel contends that the 8(a) (4) violation stems from the discharge of employee RobertP. Lambert because he testified in the hearing on September 28, 1959, in Cases Nos.23-CA-847 and 23-CA-872, and furnished information regarding them to the Gen-eral Counsel.Respondent, on the other hand, contends that the terminations at the Beaumontand Dallas terminals and at the repair and maintenance shop in Waco were foreconomic reasons, and that those selected for discharge were the less desirable em-ployees on the basis of their employment records.1.The discharges at the Beaumont terminala.The evidence that the discharges were discriminatoryReid A. Thompson, Riley LaComb, Urban L. Miller, Jr., Doyle E. Shields, and W.G. Swearingen, whom Respondent employed at its Beaumont terminal, were dis-charged on November 7, 1958.Miller, Shields, and Swearingen, dockhands, werelet go when they reported for the early morning shift at or about 2 a.m., and Thomp-son and LaComb, pickup and delivery drivers, were released when they reported forwork-Thompson at 7 a.m. and LaComb at 8 a.m. They were so notified by JamesR.McConnaughey, operations manager for the Beaumont terminal.22The time-cards of Miller, Shields, and Swearingen were missing from the rack where theywere kept when they reported for work. Each of them asked Leslie O. Lambert, adock foreman then on duty, where they were.He replied to each of them that Mc-Connaughey wished to see him in Carolan's office.The latter saw each of them inCarolan's office.He told Shields that he was terminated because he made too manymistakes and his production was low.He gave Swearingen and Miller the same rea-sonswhen he told them they were discharged.When he stated to each of the threethe reasons for his discharge, he handed him a bank draft in the amount of wages dueless the usual deductions and less the amount owed to the credit union if any.Thedraftswere prepared the evening before at 6 p.m. at theterminal.Ordinarily,paychecks were prepared at the head office in Waco.McConnaughey was standingnearthe timecard rack when Thompson reported forwork at or about 7 a.m. The latter asked him where his timecard was. It was miss-ing from the rack.He replied by holding up the draft in the amount due him andsaying "here it is."He handed him the draft, and said to him that he was beingdischarged for an accident that he had had 6 months earlier.He admitted thatCarolan had considered it nonchargeable.He said that the head office at Wacoreversed him.McConnaugheywas also nearthe card rack when LaComb reportedfor work, about 8 a.m. on November 7. LaComb asked him where his card was. Itwas also missing from the rack.McConnaughey told LaComb he wished to talk tohim in Carolan's office.There he told him he was going to have to let him gobecause of his percentage.When LaComb inquired as to what he meant, he said thathe had been having low production since the prior September.LaComb asked tosee the book containing the productionfigures,but McConnaughey replied that he21General Counsel alleged that Respondent threatened to refuse to bargain if the Unionwon the electionI find such an allegation to be unsupported by substantial evidence.zaMcConnaughey's duties were,in effect or included,those of assistant terminal man-ager.He was next in authority to Carolan,the terminal manager. 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDcould not show it tohim 23McConnaughey handed him the draft in the amountdue him.LaComb, Miller, Shields, and Swearingen were in the number of 19 employees towhom Carolan had talked on November 5 and 6, 1958, regarding the Union andits advantages and disadvantages.They are the 4 of the 19 who refused to agreeto sign letters which Carolan said he would prepare as notices to the Umon that theemployees signing them were withdrawing the applications for membership in theUmon and revoking the designations of collective-bargaining representative whichthey made to the Union when they signed union cards.24Thompson and LaComb were pickup and delivery drivers at the time they wereterminated.Thompson had been employed by Respondent over 3 years. LaComb'semployment by Respondent was for a period close to 4 years. They started as dock-hands and were promoted to drivers. Thompson became a driver 4 months after hebegan employment and LaComb after 1 month. Their beginning rate of pay was$1.30 per hour.Their last was $2 per hour. They received the last increase aroundJanuary 1, 1958.They were supervised by McConnaughey, the operations directorand assistant terminal manager for the Beaumont terminal, and by the dispatcherswho assigned them the deliveries.The overall supervisor was Carolan, the Beaumontterminal manager.Thompson signed the union card, which was a combination of an application formembership and a designation of collective-bargaining representative, on or aboutNovember 1, 1958. LaComb also signed one about that time.Thompson, aloneand with LaComb and Miller, persuaded other employees to sign the union cardbetween the time he signed it and the date of his discharge on November 7, 1958.LaComb also engaged in this effort during that time, working alone and with Thomp-son and Shields.Shields,Miller, and Swearingen were dockmen at the time they were terminated.They had been employed about 16 months. Their beginning rate of pay was $1.30per hour.Their rate at the time of termination was $1.70 per hour.Their lastincreases were in August 1958. Shields was stripping, that is unloading incomingfreight, on the first shift beginning at 2 a.m.Miller and Swearingen were loading,that is loading freight destined for local delivery by pickup and delivery drivers,also on the first shift beginning at 2 a.m. Shields was under the supervision ofLeslie O. Lambert, dock foreman in charge of stripping on the first shift, and Millerand Swearingen were under the supervision of James R. Mouchette, dock foreman incharge of loading on the first shift.The three of them were under the overall super-vision of Terminal Manager Carolan and Operations Manager McConnaughey.Shields signeda unioncard about 3 days before he was dicharged.He talkedto fellow employees off and on the job about signing the union card.He persuadedthree to sign the card.He worked with LaComb in this union effort.Miller signeda union card on or about November 1, 1958.He also talked to other employeesin regard to the signing of the union card.He worked alone and with Thompson andMiller.These 3 attended a party of employees a few nights before the discharge andpersuaded 12 employees to sign.Swearingen signed a union card about 3 daysbefore he was discharged.There is no evidence to show that he engaged in anyunion activity other than to sign the card and engage in some casual discussion withother employees about the merits of having the Union represent them.LaComb talked to Carolan about 5:30 p.m. on November 6, 1958. The latter,who had called him into his office, said the guessed he knew what he was in therefor.LaComb said he did not know. Carolan then said he wanted to talk to himabout the Union.He asked the witness what he thought about it. LaComb saidthat he never saw anything wrong with the UnionCarolan then said that the Unionwas no good, that he would rather not see the Company (Respondent) go union, asthere was no advantage in doing so.LaComb replied that there were some ad-vantages, shorter hours and more pay.Carolan asked at this point if what Respond-ent was offering was agreeable.LaComb replied that he did not think it was.Carolan then discussed the economic consequences that Respondent felt would befall2'According to Carolan and McConnaughey,Respondent. did not keep individual per-formance records on drivers and dockmen until January 1, 1959.However, the recordshows that McConnaughey or the dispatchers kept such records on drivers and the dockforemen kept them on the dock strippers and loaders.24'Carolan did not talk to Thompson, the fifth alleged discriminatee, about the Unionon November 5 or 6, 1958. However,Keith Johnson,the office manager for the Beaumontterminal, talked to him on the morning bf November 6, 1958, in the same manner asCarolan talked to the other four.Although Johnson was not Thompson's supervisor,I find him to have been a member of management and a responsible agent of Respondent,and tohave been acting on behalf of Respondent at the time of this conversation. -CENTRAL-FREIGHT LINES,INC.=411Respondent and employees of Respondent if it went Union.They were those thatthe Callans and Linam discussed in their speeches.Carolan further said that hewas not asking him if he signed a union card,but if he or any of his friends didsign one he could have a letter fixed that would be notice to the Union that he wisheditwithdrawn.LaComb did not deny or admit that he signed a card. Carolan con-cluded by saying that he wanted to see LaComb again before the end of the week,that perhaps the matter could be cleared up.He did not talk to hun again becausehe was terminated the following morning when he reported for the 2 o'clock shift.Mouchette told Shields about 12:30 p.m. on November 6, 1958, that Carolanwished to see him. Carolan asked him if he knew why he was there. Shields said,"No, sir, I don't."Carolan replied: "Well, I believe you do.You are in here todiscuss the Union.There's talk that Central might go union."He then askedShields to state what the Union could offer him that he was not being offered byRespondent or what Respondent could not offer him. Shields replied that the Unioncould obtain less hours and more pay.After some figuring, Carolan agreed that thatwas so.He claimed that Shields was the only employee that would so benefit. Thenhe made statements as to the disadvantages of going union.He then said he was notgoing to ask him if he signed a Teamsters'card but that he could obtain a letter forhim to the Union in case he wished to withdraw from it.He looked at Carolan fora few minutes and Carolan looked back gat him.Carolan then said that that was all.Shields returned to spotting trailers.As found, his services were terminated thefollowing morningat 2 o'clock, when he reported for the first shift.About 11:30 a.m. on November 6, 1958, Mouchette told Swearingen that Carolanwished to see him in his office.Carolan asked him if he knew why he was there.When Swearingen said no, Carolan said he was there to talk about the Union. Inresponse to an inquiry as to how he felt about the Union,Swearingen replied that hewas of the opinion that 80 or 90 percent of the workers at Port Arthur, and at allthe refineries,were union workers.He also said that membership in and represen-tation by the Union would mean more money and less hours of work. Carolanreplied that he did not want any union or anybody else coming into the terminaland telling him how much he could pay the men, and how many hours they couldwork.Carolan pointed out the advantages of being nonunion and the disadvantagesof being union.Carolan said to Swearingen that he could sign a letter containingthe statement that he wished to withdraw his application for membership in theUnion and revoke his designation of the Union as collective-bargaining representa-tive.He further said that he did not know for sure whether Swearingen had signed aunion card, but that he had a letter of withdrawal on his desk, and if Swearingenwished he could fix it up so it would be applicable to him.Carolan concluded bysaying that he would give him an opportunity to make up his mind, and would callhim back to the office the next day.As the Trial Examiner has found, he was ter-minated at the beginning of the first shift the next morning which was. about 2o'clock.Miller talked to Carolan about 10:30 or 11 a.m. on November 6.Mouchettecame to the dock where he was loading and told him Carolan wished to talk to him.When he went into Carolan's office, the latter told him that he called him in so thattheycould talk about the Union.When Carolan asked him what he thought aboutCentral going union, he replied that he though it would be a good thing.Carolanthen said he had not slept well since he had heard the employeeswere signing unioncards.He wanted to know what the Union could offer, and Miller replied betterpay and less hours of work.Carolan said he did not want the Union telling himwhat he could do and could not do, and how long he could work a man. He thentold Miller that he was not going to ask him if he signed a union card, but that hecould have a letter prepared for him to the Union requesting the withdrawal of thecard if he had signed and sent one.Miller asked Carolan to give him some time tothink over his offer to prepare a withdrawal letter.Carolan replied that he wouldtalk to him again on Saturday morning.As the Trial Examiner has found, he wasterminated the following morning at 2 o'clock.Around 8 a.m. on November 6, 1958, Office Manager Keith Johnson approachedThompson on the dock where the latter was preparing his truck for a delivery, andasked him how he felt about the Union. Thompson replied that he thought theUnion was a good thing, that it would raise his pay and cut his hours, and give himother fringe benefits including a retirement plan and company-paid insurance.Johnson replied, "I sure hate to hear you talk that way." Johnson, like Carolan,then stated what purportedly would happen if the employees voted the Union in.He was of the opinion that there would be a cut in the payroll because it would be un-profitable to handle some of the commodities they were handling.Thompson repliedthat if Respondent could not handle those commodities and pay union scale to itsdrivers, who were as good as union drivers,Respondent should stop handling them. 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn November 6, 1958, about 5:30 or 6 p.m. W. W. Callan, the board of directors'chairman, paid a visit to the Beaumontterminal.Shortly thereafter, the bank draftsthat were handed to the five alleged discriminatees the next morning were prepared.When McConnaughey informed Thompson on the morning of November 7 thathe was being terminated for an accident he had on April 29, 1958, 6 months earlier,Thompson protested that the accident was nonchargeable.McConnaughey repliedthat the Beaumont terminal had wanted it that way and had reached such a determi-nation, but that the head office at Waco had reversed it.The Beaumont office aswell as the safety department at Waco had held that the accident was due to faultybrakes.President Linam reversed this determination on May 15, 1958, holding thatThompson was responsible for the accident.He had run into the vehicle in front ofhim.Carolan, in the accident report to the Waco office, stated, "I can not determineany negligence on the part of the driver."He also stated therein, "This driver issuperior in all respects," and "this is a very careful and defensive driver.There areno corrective measures necessary with him as he is very analytical in his work."Although President Linam instructed Carolan on May 15, 1958, to observe Taylor'sattitude and driving practices, he did not even bother to inform Thompson that hehad been held responsible for the accident by the Waco office.Thompson had firstknowledge of the Waco office action the day he was discharged. For the 6 monthsfrom the date the accident occurred on April 29, 1958, the safety board in thedrivers' room showed the accident as nonchargeable.When McConnaughey told Miller on November 7 that he was being dischargedbecause his production was low and he had made too many mistakes, Miller askedhim why he had not said anything to him about his production being low.McCon-naughey replied that he had never come to see him about it.McConnaughey testi-fied that he told each of the five employees discharged that the principal reason forthe discharge was an economic one, that there had to be a reduction in the numberof employees for economic reasons.Each of the five employees were definite in theirdenials that economicreasons werementioned.On cross-examination,McCon-naughey appeared uncertain as to what extent he mentioned economic cutbacks asthe reasons.He admitted that the reasons were given to him orally by Carolan,that he made no recommendations to Carolan with respect to the discharges nordiscussed them with Carolan, and that he acted on the morning of November 7 pur-suant to Carolan's instructions. I credit the testimony of the five employees thatMcConnaughey did not state to them when they were discharged that they werebeing let go for economic reasons.In April 1959, Respondent's counsel requested Terminal Manager Carolan toreduce to writing his reasons for the discharges of November 7, 1958.Carolan, whopreceded McConnaughey on the witness stand, stated that the reasons he reducedto writing pursuant to counsel's request were the reasons he gave McConnaugheyfor the discharges when he requested him to give notice to the employees to be dis-charged.For Thompson, they were a general reduction-in-driver force; Thompson'saccident of April 1958 which Carolan had previously considered nonchargeable toThompson; two complaints about Thompson's driving within 2 or 3 months priorto the discharge; failure to follow company procedures in reporting errors to dockforemen when stripping and loading freight; and complete absence of any sales tips.For LaComb, they werean economicreduction-in-force, failure to follow companyrules in regard to reporting dock shortages to the dock foreman when stripping orloading tractors and trucks; arbitrary conduct with the dispatcher whenassigned todrive other and older types of equipment, and very few sales tips.For Shields, theywere a generalreduction-in-force due to economic factors;misloading, crossloading, failure to load, and many other mishandlings that costtime to straighten out and which damaged customer relationships; failure to reportoverages, shortage, and damages to the dock foremen before loading shipments;his suspension in April 1958 for a minimum of 2 years from driving;and failingtomeet production standards.ForMiller, they were a general reduction-in-personnelfor economicreasons; misloading and failureto handle freight in accord-ance with company procedure; refusing to confer with dock foremen before loadingshipments in regard to overages, shortages,and damages;and failing to meet pro-duction standards at all times.For Swearingen, they were a general reduction-in-force; laxity in following the Company's rules regarding the handling of freight;misloading and mishandling of freight and failure to load bobtails (four-wheeltrucks); and failureto maintainproduction standards.b.Respondent's econom.-c defense of the dischargesRespondenttakes theposition that the tonnage being handled determines the needfor man-hours.It reliesheavily ona seiies of memorandums from President Linam CENTRAL FREIGHT LINES, INC.413to terminal managers and other executive personnel regarding tonnage and reve-nue, dating from October 11, 1957, up to and including January 12, 1959, to showthat in the period usually starting in October up to and including January of the fol-lowing year thereis a seasonaldrop in the tonnage offered Respondent for handling,that Respondent has always responded to this economic problem by diligently seekingto reduce man-hours,and thirdly,that in terminating Thompson,LaComb,Shields,Miller, and Swearingen, Carolan acted in accordance with this policy clearly ex-pressed in Linam's memorandum of October 14, 1958, to terminal managers andother executive personnel.This evidence supports Respondent's position that there is a seasonal slump system-wide in tonnage offered and handled in the months of November and Decemberas compared with preceding months.25 It also supports Respondent's position thatPresident Linam keeps terminal managers periodically informed by memorandumsof the volume of tonnage being handled and the revenue being received and issuesinstructions to them with respect to terminal operations premised on the tonnagebeing handled and the revenue received, including the instruction that man-hoursshould be reduced to offset a reduction in the volume of tonnage.The only issue iswhether Carolan had a clear directive to reduce the number of driver personnel,based on business conditions only, in the memorandum of October 14 and actedonly pursuant to that directive.It appears clear from Linam'smemorandums,up to and including the one issuedOctober 13, 1958, that reduction in man-hours meant reducing the hours workedper employee and not terminating employees.26 By way of background, Thompson'stestimony that Respondent always spreads the work when tonnage was down is un-disputed.Moreover, on March 31, 1959, the day before the Board election, Re-spondent distributed a "throw-away" containing quotations of statements of em-ployees about the advantages of working for Respondent, and one of the quotationsin substance was that when "freight is bad," Respondent spreads the work out, "there'sno layoff."Respondent's average workweek of 50 to 54 hours per employee permitsit to cut back these hours as far as the 403/4 hours worked under union contracts. Inthe January 10, 1958, memorandums,Linam instructed the terminal managers toreduce man-hours and not to start adding people.This would indicate that addingor subtracting employees was in a different category than reducing man-hours.Linam in his March 12, 1958, memorandum stated that extra people had beenadded with the expectation of a tonnage increase that was not materializing, andthen stated that there should be a "cutting back to the proper employee level."Hethen stated, "I hate to enter into this type program but we must for self preservation."Here he clearly indicated that reducing the number of employees was not a customaryprocedure, and he was clear in his language when he referred to a reduction in thenumber of employees.Although in the memorandum of October 13, 1958, Linam referred to cutting backman-hours,27 in the memorandum of October 14, 1958, the following day, he stated,"I am going to ask that your personnel be cut back in accordance with a decline inbusiness which certainly should be at least a 10go cutback."He had preceded thisstatement with a pessimistic forecast of substantial losses in tonnage and revenueas compared to the previous month of September 28 There is an ambiguity in thelanguage "your personnel be cut back."Does it mean a reduction 'in man-hoursasThe series of memorandums refers to losses in revenue and losses in tonnage system-wide.The term losses refers to a decrease in the volume of tonnage or a decrease inrevenue from that of the previous month. The loss in revenue does not necessarily indi-cate a real loss, that is costs in excess of revenue.' Respondent relies on memorandums issued in the early part of a month forecastingreductions in tonnage and revenue.It failed to include in the series the memorandumswhich show the actual tonnage and revenue for the months for which the pessimisticpredictions were madeFor example,President Linam in his memorandums s-of October 13,14, and 29, 1958, covering that month up to October 23, forecast substantial reductions inboth tonnage and revenue for that October for the whole system as compared to tonnageand revenue for the prior September.There is no memorandum disclosing the actualfigures for that month.However, other evidence, including evidence of Respondent,shows that the Beaumont terminal handled 755,810 pounds more freight in October 1958than it did in the prior September27He said, "I am going to ask that upon receipt of this letter each of you begin havingmeetings, and you are to cut back the man-hours.Many of our terminals are runningfar in excess of the number of man-hours required "28As statedsupra,footnote 26, there isno memorandumshowing what the actualtonnage and revenue were for October 1958. 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDper employee or a 10-percent reduction in the number of employees? 29Carolancontends, on behalf of Respondent, that in the layoffs of November 7, 1958, he com-plied with a directive to reduce the number of personnel by 10 percent containedin the memorandum of October 14, 1958, of which he, Carolan, was reminded byW. W. Callan in their conversation at the Beaumont terminal at or about 6 p.m. onNovember 6, 1958., According to Callan, he was informed by Linam the morningof November 6, 1958, that Carolan had failed to make the reduction in the numberof personnel as required by the October 14, 1958, memorandum, and he felt that heshould fly over to Beaumont and talk to Carolan about it.Assumingarguendofor the moment, that the Respondent's position as to themeaning of the October 14, 1958, memorandum has merit, Respondent by relianceon it to support its position that the terminations were for economic reasons, dissipateditsdefense.Itsown evidence shows that the tonnage handled by the Beaumontterminal during the month of October 1958 was not substantially less than the ton-nage handled in September 1958, as Linam's dire forecast indicated it would be ona systemwide basis, but that it exceeded the September 1958 tonnage by 755,810pounds.Moreover, General Counsel's evidence shows that for the first full weekof November, the tonnage handled was as high as the best week in October 3o It isreasonable to assume, and I so find, that W. W. Callan had this knowledge when hetalked with Carolan on the evening of November 6, 1958. There is no doubt what-ever that Carolan had such knowledge at that time.Mouchette testified that whenMiller and Swearingen were terminated, he had to do the work of a loader, and thathe and the two remaining loaders under his supervision had to make up for the lossof man-hours resulting from Miller's and Swearingen's terminations.I also find at this point that the memorandum of October 14, 1958, insofar as itreferred to cutbacks would, standing alone, have been construed by the terminalmanagers as an instruction to reduce man-hours of work per employee by 10 percentand not to reduce the number of employees by 10 percent as Respondent contends,except when it was accompanied by intervening events such as the conversation W. W.Callan had with Carolan on the evening of November 6, 1958.There is noevidence that the tremendous capacity Respondent had to reduce man-hours sched-uled to be worked by each employee had been exhausted even in part. The October14, 1958, memorandum indicates that it had not.There is no evidence that anyof the other terminals released any employees in October, November, or December1958, pursuant to the October 14 memorandum.The Respondent's position also lacks strength because of Linam's position that theincreases in wages granted in November 1958 had no relationship whatsoever to thefinancial position of Respondent.The Callans, -Linam, and Carolan took the posi-tion that wage increases in general were suspended in the spring of 1958 because ofa slump in tonnage being handled. In his memorandum of December 18, 1957,Linam directs attention to the fact that salaries, including wages, took up 55.23 per-cent of the revenue. In the February 10, 1958, memorandum, Linam, in the courseof congratulating executive personnel on the very successful month of January1958, complimented them on keeping salaries down to 50.05 percent of the revenue.In the January 12, 1959, memorandum, Linam advised that the increased cost ofsalaries due to "new salary scales" would have to be offset by more productionper employee. It appears clear that financial condition and volume of business innormal circumstances were equally close to both wage changes and increases ordecreases in the number of employees. It does not appear that in normal circum-stances, Respondent would have increased wages if the financial aspects of its busi-ness operations or its volume of business required a reduction in personnel, or wouldhave reduced the number of employees or make employees jobless if the financialaspects of its operations and volume of business permitted it to increase wages.31For the reasons stated, I now find that Respondent's economic defense is not sup-ported by substantial evidence.3 The four memorandums following the one dated October 14, 1958, do not helpTheone dated October 17, 1958, refers only to "cut-backs," the one dated November 14, 1958, issilent as to this matterThe January 12, 1959, memorandum has the language "to cutback a lot of people "30Respondent's counsel argued in his brief that it is theless-than-trailer-load (LTL)tonnage that determines the need for man-hours in the pickup and delivery departmentand on the dockThe LTL tonnage for October was 258,626 pounds higher than forSeptember and this tonnage for the first week in November was higher than such tonnagefor any week in OctoberalThere is no evidence that competitors were raiding Respondent's personnel becauseof the wages it was paying. CENTRAL FREIGHT LINES, INC.415c.Respondent's other defenses of the dischargesAs previously found, Carolan had decided that Thompson was not responsiblefor the accident in April 1958, but was reversed by the head office at Waco.He didnot consider it necessary to bring the reversal to the attention of Thompson.Thelatter denied to Respondent that he was involved in or responsible for the incidentsreported in complaints of two other accidents against him. In view of his denials noaction had been taken or contemplated against him by Respondent.At the hearing,counsel for Respondent offered to stipulate that the accident Shields had when he wasa driver had nothing to do with his discharge.No evidence was offered to support Carolan's contentions that employees Thomp-son and LaComb had refused to obtain any sales tips.On the other hand, thereis the testimony of Thompson and LaComb that when they received step or meritincreasesthey were commended for the good job they were doing, with a friendly sug-gestion added that they should make an effort to furnish more sales tips.NeitherCarolan nor any of his executive personnel ever stated or even intimated that thefurnishing of sales tips was a condition precedent to staying on the job.Respond-ent employed salesmen, covering at least every major route, who had only the onetask of getting business.Carolan's reasons of misloading,crossloading,and overloading freight and failureto notify the dock foreman properly or correctly with respect to errors involvingoverages,shortages,and damages,were based on entries made on Thermofax copiesof freight bills or bills of lading.These copies were kept in connection with a train-ing program conducted for the benefit of drivers and dockworkers at the Beaumontterminal.The theory was that the efficiency of these employees could be improvedby pointing out to them things they did not do but should have done, or things theydid but should not have done.After the errors were pointed out to the employees,the copies were placed in the employees personnel folders.The purpose was toimprove efficiency, not to have a basis for reduction in personnel.The supervisorswho kept a check on the dockworkers in connection with this program were dockforemen, Lambert in the case of strippers and Mouchette in the case of loaders.Theprogram was under the overall supervision of McConnaughey and Carolan.Lambert and Mouchette could not recall speaking to Shields, Miller, and Swear-ingen 'about errors disclosed on the Thermofax copies.The three employees deniedthat they were ever reprimanded with respect to such errors.They readily admittedthat they were brought to their attention.They further denied that they were everspoken to individually about low production.They did testify, however, that attimes Mouchette and Lambert would speak to .the employees as a group in an effortto stimulate production and that they were in those groups.Moreover, Carolan,McConnaughey, Mouchette, and Lambert admitted that the Thermofax copies foreach dockworker were not examined prior to the discharge to find who had themost mistakes.32The record only discloses that there were Thermofax copies offreight bills or bills of lading showing errors in the personnel folders of Shields,Miller, and Swearingen, that their files were examined for these Thermofax copies,and that they were offered in evidence to justify the discharge 33 It is not clear fromthe evidence to what extent, if any, Shields, Miller, and Swearingen were properlycharged with the errors shown on some of the Thermofax copies.The stripper,loader, or driver, or all, could be responsible for the error if one was actually made.Mouchette testified that the day before he testified he brought errors to the attentionof each one of the five dockworkers working as strippers, that errors were to beexpected, and that the objective was to reduce them to the minimum. Sixty-onefreight bills or bills of lading were offered by Respondent as records of errors madeby employees LaComb, Shields, Swearingen, and Miller.However, only the fourpurporting to show LaComb's errors were adequately explained.Only one of these82This admission becomes significant when considered with the undisputed evidence thatWelburn, a pickup and delivery driver, had been warned twice prior to November 6, 1958,for being under the influence of alcohol,and had to be let go on November 8, 1958, forbeing in such a condition. It is also significant that 4 of the dischargees were the4 of the 19 interviewed on November 5 and 6, 1958, by Carolan who refused to signwithdrawal letters prepared by him, and that all of the 19 had signed union cards.s3 An issue is whether the errors shown on the Thermofax copies were relied on byRespondent when he selected the dock employees for discharge on November 6, 1958, orwhether they in fact were resorted to in April 1959 and thereafter to support the reasonsfor discharge Carolan stated in writing in April 1959 at the request of Respondent'scounsel. 416DECISIONS 'OF NATIONAL LABOR RELATIONS BOARDfour showed an error for which LaComb was responsible.34Another reason fordischarge stated by Carolan in his testimony is not supported by evidence. It is hisstatement that LaComb engaged in arbitrary conduct with dispatchers when assignedto drive older equipment and equipment other than what he customarily drove.Mc-Connaughey could not recall talking to LaComb about arbitrary conduct with dis-patchers.On the other hand, LaComb was commended by Carolan in meetingsheld by Carolan and other executive personnel with employees for the condition inwhich he kept his equipment.For the reasons stated, I now find that Respondent's reasons for the discharges atthe Beaumont terminal other than the economic reason are likewise not supportedby substantial evidence.d.Concluding findings on the evidence dealingwiththe discharges at theBeaumont terminalIhave found that on November 7, 1958, Respondent ^ discharged employeesThompson, LaComb, Miller, Shields, and Swearingen.They were employed atRespondent's terminal in Beaumont, Texas. I have found that on November 6,1958, Carolan, the terminal manager, talked to each one of these employees exceptThompson with the objective of soliciting him to sign withdrawal letters he hadprepared and which were designed to revoke his application for membership in theUnion and his designation of the Union as collective-bargaining representative.Each of these employees refused to sign the withdrawal letters on the ground thathe had not signed the union card which was an application for membership in theUnion, and a designation of the Union as collective-bargaining representative. I'have found that 15 others were likewise solicited on November 5 and 6 by Carolan,and that these employees agreed to, and did, sign the withdrawal letters. I havefound that Keith Johnson, the officer manager, interrogated Thompson about theUnion on the morning of November 6. I have found that Thompson and LaCombhad been employed approximately 3 years, and that Shields, Miller, and Swearingenhad been employed approximately 16 months, that each one of the four who talkedto Carolan on November 6 defended the Union, as did Thompson in his conversa-tion with Office Manager Johnson, that each of the five had signed the union cardwhich was an application for membership and a designation of representative, andthat except for Swearingen, each one of them had engaged in organizational activityon behalf of the Union.35Inow find that Carolan knew on the evening of November 6, 1958, when hetalked to W. W. Callan at the Beaumont terminal that the five employees dischargedhad signed union card's by reason of the statements four of them had made to himon November 6 and the statement Thompson had made to Office Manager Johnsonon the same date about the Union.This knowledge also flowed from the refusalof the 4 to whom he talked to sign withdrawal letters in contrast to the willingness'of the other 15 employees to whom he talked on November 5 and 6, 1958, to signthe withdrawal letters.Ihave foundsuprathat Respondent has not proved that the terminations werefor economic reasons or for cause.For these reasons, especially when considered against the background of Re-spondent's obvious antiunion animus, I conclude and find that Respondent dis-criminatorily discharged Thompson, LaComb, Shields, Miller, and Swearingen inviolation of Section 8(a)(3) and (1) of the Act. I am also persuaded in makingthis finding by the facts that Carolan in his conversations with the four employees,LaComb, Shields, Miller, and Swearingen, on November 6, the day preceding thedischarges, dealt only with the Union and union activity and made no reference totheir discharge for economic reasons or for cause, or any possibility thereof, and,moreover, clearly disclosed that the signing of the withdrawal letters, by which theywould disassociate themselves from the Union, was of such importance to him that,he intended to keep pressuring them until they yielded.2.The discharges at the Dallas terminalJames W. McEntire, Clois Glenn Taylor, Leonard Francis Clay, and Thomas L.McCollum, whom Respondent employed at the Dallas terminal, were dischargede!As found,supra,errors could be committed by the stripper, loader, or driver, or all,on one transaction85Each of these employees claimed, and I so find, that he denied to Carolan on Novem-ber 6, 1958, that he signed the union card for fear he would lose his job if be disclosed toCarolan thathe signed it. CENTRAL FREIGHT LINES, INC.417on January 6,1959,and Robert P. Lambert,also employed at the Dallas terminal,was discharged on January 15, 1960.a.The evidence that the discharges on January 6, 1959,were discriminatoryWhen McEntire and Taylor, local pickup and delivery drivers, reported for workat9 a.m. on January 6, 1959, Tabor,the dispatcher,told each of them thatDougher, superintendent of the pickup and delivery department,wanted to see themin Lackey's office.They went to Lackey'soffice together.Dougher was alreadythere.He told both of them that he had let them go because of their attitudetoward Respondent.Taylor replied that it was peculiar that after being employedby Respondent 11 years, his attitude turned sour overnight.In response to a state-ment by Taylor that McEntire'swork and his work were as good as anybody else'sDougher replied that their work was up to par.McEntire and Taylor then left.When Clay, also a pickup and delivery driver, and McCollum, his helper, returnedfrom lunch about 1 p.m. on January 6, 1959, Tabor, the dispatcher,told Clay thatDougher wished to see him.Clay went into Dougher's office and McCollum waitedfor him.Clay returned in 5 to 10 minutes and told McCollum that Dougher wishedto see him.McCollum thenhad a conversation with Dougher.Dougher in his conversation with Clay told him that he had to let him go becauseof his attitude.When Clay asked him what was wrong, with it,Dougher repliedthat if everyone knew him as he did,everything would be all right.He said hemeant the people all around.He then said that someone had called that morningand asked that Clay ' not'be sent to his place of business anymore with freight.Hewould not disclose who it was that called.He told him that he did not think heliked his job.Clay answered that he thought he was being let go because of hisunion activities.Dougher then came back with the statement that the volume oftonnage being offered Respondent was "down"After telling Clay that Respondentdid not lay off according to seniority,that he was sorry he had to let him go butthe order to do so came from higher up, he told him he would give him a recom-mendation.Dougher told McCollum in their conversation that he had to let himgo because tonnage was down.He further said to him that if he needed a recom-mendation he would be glad to give it to him.McCollum asked Dougher if hecould come back at any time.Dougher said he did not think so.36Clay andMcCollum talked to Tabor, the dispatcher,shortly after their discharges.He wasamazed when Clay told him that they had been laid off.He said to both of themthat he would put them against any two men employed at the terminal.He toldeach of them that he would give him a recommendation if he needed one.McEntire had been employed by Respondent approximately 7 years, Taylorapproximately 11 years, Clay approximately 2 years, and McCollum approximately11/2years.Each of them signed a union card just prior to the beginning of theUnion's organizational activity on or about November 3, 1958.Up to the time ofthe general pay raise on November 28, 1958, McEntire,Taylor, and Clay werereceiving top pickup and delivery pay. It was approximately $2.20 per hour untilthe raise.McEntire and Taylor did not receive any raise on November 28, andClay received only a partial raise.As will be seeninfra,McEntire received theincrease and Clay the part that was missing only after intensive efforts to obtainthem.Taylor did not receive the increase.He abandoned the effort after Dougherrefused to help him.McEntire talked to employees at or in the vicinity of the terminal in connectionwith the Union's organizational activity starting on or about November 3, 1958.He was not successful in persuading anybody to sign a union card.Taylor talkedtoDock Foreman Al Brad on or about September 1, 1958.H told him a unionwas badly needed in the plant.Brad shrugged his shoulders and walked off.Hetalked to Vestal about the Union around January 1, 1958.He told him the em-ployees needed a union in order to get a break for a change.Vestal walked offwithout saying anything.He talked to Stapleton,a route clerk, about December 15,1958, in the main office when Vincell37 and Dougher were standing across theroom in front of Dougher's desk.He asked Stapleton if he was going to be adriver when Respondent went union. Stapleton replied that Taylor was crazier thanhe thought.Taylor talked to approximately 90 percent of the employees at theDallas terminal about the Union.He told them in the course of the conversations88Both T. H Callan and Carolan testified that they would not reemploy any of thosedischarged at the Dallas and Beaumont terminalsClarence Vestal and Earl H. Vincell were route supervisors624067--62-vol 133-28 418DECISIONSOF NATIONAL LABORRELATIONS BOARDthat the job steward at D. C. Hall Motor Line wouldsignthem up.When Taylortold Vincell he had been discharged shortly after being so informed by Dougher,Vincell replied that if he had done to Respondent what he, Taylor, had done hewould not want to remainas anemployee of Respondent. I find that Vincell wasreferring to Taylor's intensive organizational activity on behalf of the Union.McCollum talked to other employees about the Union and gave them union cards.One was returnedsigned.The evidence does not disclose that Clay engaged in anyunion activity prior to his discharge other than signing a union card.When McEntire did not receivethe generalpay raise in his paycheck on Novem-ber 28, 1958, promised by Callan in his speeches on November 12 and 13, 1958,he asked Dougher to help him obtain it, but Dougher did notagreeto help.Hethen asked Jimmy Gerald, the salesman for his route, to help him.Gerald talked toT. H. Callan about it.McEntire's check on December 12, 1958, contained the in-crease.Itwas shortly, thereafter, December, 15, that Lackey called him to hisoffice for the first of two talks abouthis unionactivity.The two talks will be dis-cussedinfra.Clay received only 10centsof the promisedraise.He spoke toDougher about it. Shortly before Christmas Day he received the rest of the generalraisepromised.On or about December 17, 1958, when Dougher informed him hewould get the remainder of the raise, he told him that he deserved it, that he was agood man. At this time, Dougher also told him that Lackey wished to see him in hisoffice.This conversation also dealt with the Union's organizationalactivity and isdiscussedinfra.McCollum received a 15-cent raise in the paycheckhe received onNovember 28, 1958. This was apparently the amount of the general raise for hisposition as helper obtained by an adjustment from the 20-cent raise for the top 66drivers employed at the terminal.T. H. Callan had stated on November 12 and 13that that was the way it would be given.When Taylor did not receivean increaseon November 28, 1958, he asked Dougher why he did not receive it.Doughertold him to ask T. H. Callan. Taylor replied to Dougher that he sawno reasonto ask him since he had been promised it 2 or 3 weeks before.Operations Manager Lackey had McEntire come to his office at the Dallas ter-minal on themorningof December 15, 1958.After asking McEntire how he wasgetting along, and if everything was all right, Lackey said that what he wished totalk to him aboutwas aletter he would like him tosign.Itwas one of the lettersproviding for the withdrawal of an application for membership in the Union and ofthe designation of the Unionas bargainingrepresentative.As previously found,employees had signeda unioncard providing for these two things.McEntire re-plied that he did not wish to sign the letter as he had notsigned the union card.38Lackey told McEntire that T. H. Callan had told him that he had signed the card.Lackey then said that he might aswell signitas Respondentwas goingto find outwhether or not he signed the card as the Boardwas goingto turn over to Respondentthe names of all employees'who signed the unioncards.39McEntire appeared inLackey's office the nextmorning pursuantto the latter's request.Lackey said thathe had been thinking over a lot of things about him the night before, and had lost alot of sleep over such thinking.He then said he believed that McEntire had signeda card.McEntireagain deniedhe signed a card.He said to Lackey that he toldhis story "yesterday" and that hewas goingto stick to it.Lackey then told him hecould goClay was one of the employees Lackey talked to in his office in the Dallas ter-minal.This conversation tookplace on orabout December 17, 1958.40He toldClay that it would be against the law if he asked him if he had signeda union card.He said he had a retraction letter ready whereby Clay could withdraw the appli-cation for membership and designation of representative he had made if he signedthe union card.Clay denied he signed one.41This was one of Lackey's conver-sations during which he said that W. W. Callan had said that he would sell the linebefore he signed a collective-bargaining contract.He also asked Clay how he feltabout the Union.Clay replied that he would not cross a picket line. Lackey thendwelt on the disadvantages that would flow from the selection by the employees ofthe Union as their representative.m McEntire testified that he had signed the union card but was afraid to admit toLackey thathe did for fear be would lose his job39The letter that Lackey asked McEntire to sign was one of several copies in one pileon his desk40There is no evidence that Lackey talked to Taylor like he talked to McEntire,McCollum, and Clay41At the hearing Clay admitted he signed a card but testified that he made the denialbecause offear of losing his job if he disclosed he signed it. CENTRAL FREIGHT LINES; INC.419About the last of November or first of December 1958,employee McCollum,Clay's'helper, was asked by Tabor,the dispatcher,to report to Lackey's office.He re-ported to Lackey's office and had a conversation with him. Lackey likened a job toplaying cards, saying chance was involved.He told McCollum that it was againstthe law for him to ask him if he had signed the union card,but that if he had therewas a retraction slip he could sign to get it back.McCollum denied he signed one.Lackey also said that W. W. Callan would close the business or sell it before he didbusiness with the Union.When McCollum said he did not know much about unionactivity,Lackey stated that there would be an election conducted by the NationalLabor Relations Board, and that there would be a secret vote by ballot.He thentoldMcCollum to vote"no."Lackey also stated that one man was being laid offbecause of his attitude.42On November 13, 1958,Earl Vincell,McEntire's route supervisor,met him on theroute when he stopped for coffee.Vincell asked him how he liked T.H. Callan'sspeech of November 12 and the pension plan he referred to in the speech.McEn-tire replied that he thought they were all right if he went through with them.Vincellthereupon said that he had come to see him because T. H. Callan had his name on alist of those who had signed union cards.Vincell further said that if McEntire hadnot signed a card he had better tell Callan,and that if he had,they sure would hateto lose him because he had been a good hand.McEntire replied that he would seeCallan.He went to Callan's office the next morning and spoke to him.He told himthat Vincell had said to him that he had his name on a list of those who had signeda union card.Callan said he did not have a list, but had heard that he had signed acard.McEntire denied he signed a card.43Callan then replied that he was gladthat he did not sign one.McEntire also told Callan that he intended to buy somecompany stock.Callan said he recalled McEntire mentioning it sometime before.McEntire then said he probably would not want it if the employees voted the Unionin.During the next few days, McEntire had another conversation with Vincell.Hetold him that he had talked to T. H.Callan.Vincell replied that Callan had toldhim he had,and he was glad that he had, but also said that Callan was "torn up"because he did not ask him to get his application back for him 44As previouslyfound,McEntire did not receive the general pay increase promised for November 28,1958, until he talked to Jimmy Gerald, the salesman for his route, and he intercededfor him with T. H. Callan and persuaded Callan to give it to him.About 3 or 4 weeks after his discharge,McEntire hauled freight to Respondent'sDallas terminal for East Texas,another carrier.While at the terminal, he metTabor, the dispatcher.Tabor said to him that he hoped that he did not thinkthat he had anything to do with his discharge.He further said that he would be gladto recommend him to anybody he could, and would be glad to help him get a job.On January 9, 1959,McEntire also talked to Jimmy Gerald when he was driving forRespondent.Gerald said to him that he had not known what happened,that duringhis 6 years of employment,he,McEntire,had done a good job.He also said hewould be glad to give him a recommendation or any help he could.Clay talked to Lackey at the dock of the Dallas terminal in April 1959.Clay wasinterlining freight with Respondent for one of the carriers he worked for as a casualdriver after he was discharged.Lackey asked him if he had heard anything.Clayreplied that he had not, and added that he thought he had been given a "dirty deal."Lackey then said that he had nothing to do with the firing, that he was not even intown.He claimed it was a complete surprise to him.He added that if Respondentwent union he would be one of the first ones to be taken back.Clay asked him whatwould happen if Respondent did not go union.Lackey's answer was that he wouldtalk about that later.b.Respondent's economic defense of the January 6, 1959, dischargesT. H. Callan,the Dallas terminal manager,testified that McEntire,Taylor, Clay,and McCollum were discharged for economic reasons.Jn support of this defense,Respondent's evidence shows that the historical seasonaldrop in tonnage volume began in November and continued through December 1958.49There is no evidencethat Taylorwas interviewedby Lackeyas wereMcEntire, Clay,and McCollum48McEntire testified that he denied signing a card,although he had signed one, becausehe feared-he would lose his job if he admitted doing so44As previously found,T H Callanin his November 12 and 13 speeches offered to havethe signed union cards returnedif the employeeswished him to do soVincell admittedhaving the two conversationswithMcEntire but denied thatthey wereasMcEntiretestifiedI credit McEntire 420DECISIONS _ OF NATIONAL LABOR RELATIONS BOARDThe tonnage volume started to rise in January 1959 at the Dallas terminal.In thatmonth it was approximately 2,600,000 pounds higher than in the prior December.The LTLtonnage in January exceeded that of December by 1,728,589 pounds.Although the Respondent had a loss in December 1958 of $35,321 systemwide, ithad a systemwide profitof $52,044in January 1959.Whatisespecially signifi-cant is that the December loss compared very favorably with the December losses ofprior years,even though Respondent's labor costs were considerably increased byreason of the general wage increases granted in November 1958.Respondent offered evidence to show that betweenOctober 27,1958, and Janu-ary 14,1959, there had been 50 terminations at the Dallas terminal in addition to,the terminations of McEntire,Taylor, Clay,and McCollum on January 6, 1959, tosupport its position that the January 6 terminations were made pursuant to a re-trenchment program with purely economic objectives.Of the 50,4 were office per-sonnel and 24 others resigned.The remaining 22 were released.Of these 22, 12.were pickup and delivery drivers-11 part-time and 1 full-time.Respondent failed,to explain to what extent these drivers were replaced,if at all,and why thereduction,in man-hours resulting from their terminations did not more than offset the expectedseasonal loss in tonnage insofar as it affected the pickupand deliverydepartment.Moreover,there is not even a scintilla of representation by Respondent that any ofthe 22 employees released were released for economic reasons.Respondent also failed to explain why itpurportedlyoffset loss in tonnage atthis time by a reduction in the number of employees when its policy had been toaoffset this factor by a reduction in hours worked per employee.It also supports its.economic argument by reliance on the series of memorandums directed to terminal,managers by President Linam from October 14, 1958, until January 6,1959, when.the four employees were terminated.Ihave discussed the merits of these, memo-randumssupra.I, therefore,conclude that Respondent has not proved its economic defense.c.Respondent's other defenses of the January6,1959,dischargesAccording to T. H.Callan, he selected McEntire because of a back injury,Taylorbecause he was loafing on his route,"he would stop and talk toanyone," Clay be-cause he failed to turn in daily mileage reports, and McCollum because he was.Clay's helper.He testified that whenClay wasletgo, there was no need for-McCollum.McEntire'was the only witness who gave testimony with respect to his backinjurythat T. H. Callantestified was the reason he was selected for release in con-nection with Respondent's purported economic layoff on January 6,1959.He ad-mitted he injured his back in the fall of 1958. But he further testified that the doctorengaged by Respondent to handle these industrial accidents was not able to cure him-so he went to a chiropractor.The chiropractor cured him and Respondent paid'his bill.McEntire also testifiedthatRespondent at its expense had the chiropractortreat other employees for injuries after he had treated McEntire.I credit McEntire's.testimony,and, therefore,find thatRespondent'sdefense that McEntire was dis-charged because of a back injury is not supportedby substantialevidence.According to T. H.Callan, he had decidedto lay off Taylorsometimein July or-August 1958.He gave him no warning of the discharge of January6, 1959. J. T.Cookston,a division superintendent at the time of the hearing, complained aboutTaylor's conduct on theRoyse City run.Atone time, this run was covered by anindependent company which operated between Dallas and RoyseCity.This com-pany was ownedby Cookston.Respondent bought out Cookston when he failed'and began a Royse City run with Cookston as the salesmanTaylor was thedriver.It appears from the evidence that Respondent had difficulty, like Cookston, in in-creasing business for this run.Cookston attributedthe difficulty to Taylor.Hecomplained that he did not solicit business.Taylor, onthe other hand, testified-that Cookston was not liked by companies who could have been customers of Re-spondent.Cookston in his testimony was able to disclose only one instance whereinTaylor didnot solicit business.According to him,he failed to stop at a company'spremises to see whether there wasfreight tobe hauled orshipped.Thecompanywas theG. H. VaughtManufacturing Company, a small manufacturer of harnessand other leather goods,which some days had as little as a saddle to ship and other-davs had nothing.The VaughtCompany desired a carrier to be available at 4:30 p.m in the after-noon to take freight when it had it available.Red Ball.another carrier.and Re-spondent were competing carriers.Cookston admitted that the business offered didnot justify both Red Ball and Respondent waiting for it.Taylor, in addition to the CENTRAL FREIGHT LINES, INC.421Royse City and nearby Rockwall run, had to service in the afternoon companies inthe Dallas area with a substantial volume of freight to be hauled.Cookston com-plained about Taylor by letter on August 15, 1957, a month after Respondent tookover the run, and on July 8, 1958, complained to Respondent that it did nothingabout the complaint in the first letter. In July 1958, Respondent permitted Taylor toreturn, at his own request, to the interlining of freight in the Dallas area.I do not find from this evidence that Taylor's working habits when he drove therun between Royse City and Dallas provided the motive for his discharge, especiallywhen considered in a context which includes evidence of substantial union activity byTaylor at or about the time of the discharge. If T. H. Callan was ready to fire himin July or August 1958, as he testified, he would have released him in the period fiomOctober 27 to November 2, 1958, when he released 12 drivers. I find, therefore,that Respondent's defense that Taylor refused to do his work is not supported bysubstantial evidence. In reaching this conclusion I have also considered Taylor's 11years of employment by Respondent.In connection with his testimony that Clay was fired because he failed to turn inmileage reports, T. H. Callan testified that he did not know whether Clay was theonly employee failing to turn in mileage reports 45Dougher, who was in immediatecharge of the drivers, testified that Clay did not hand in the mileage reports, andthat he talked to Clay on many occasions about his failure to do so.He admittedtalking to Clay about a year after he began his employment about the possibilityof his becoming a supervisor.He also admitted considering him seriously for pro-motion to supervisor.He testified that he did not give Clay, or recommend him for,the promotion because he could not control his temper.He conceded he told Clay,on one occasion that he was a top man, but added that he told this to a number of-employees as it kept the freight movingClay testified, in response to the Trial Examiner's question, that he did not turnthe mileage reports in for 6 months prior to his discharge.He testified that he wasnever warned because of his failure to turn them in, and had no knowledge whetheror not he was the only one failing to turn in the mileage reports.He also testifiedthat he set a practice of marking freight to avoid the taking of time finding it.Forthis accomplishment, he was complimented by Al Bragg, a dock foreman, BillMangham, the dock superintendent, and by Dougher, the head of the pickup anddelivery department.He also testified that Dougher had talked to him a year and ahalf before he was discharged about the possibility of a promotion to supervisor.Following his conversation with Dougher about it, Henry King, head of the safetydepartment of the head office in Waco, discussed the promotion with him.He saidLackey told him later that the job was given to Earl Vincell because Respondent didnot have anything else for the latter to do at the time.He also testified that he hadnever been criticized or reprimanded for failing to control his temperRespondent's witnesses T. H. Callan and Dougher were silent as to Clay's pro-duction as a pickup and delivery driver.On the other hand, as foundsupra,Tabor,the dispatcher, who assigned Clay to the loads he hauled, was amazed when told thatClay had been terminated, and stated that he and his helper McCollum were as ableemployees as any other employees in the terminal.T. H. Callan and Dougher, inconnection with their testimony regarding the termination of Robert P Lambert, ad-mitted that production is Tabor's major responsibility.Dougher secured for Clay thepart of the November 1958 general increase which he had not received, and on orabout December 17, 1958, when he informed Clay he would receive it, told him hewas a good man.I find from Respondent's defense and Clay's admissions that the latter did notfile the daily mileage reports for 6 months prior to his termination, and that themileage reports were used by Respondent in determining the production efficiencyfactor of pickup and delivery driversI also find from Respondent's defense andevidence offered by General Counsel relating to Clay's ability as an employee, thatClay was a skilled employee who more than satisfied the nroduction requirements ofRespondent. It is evident from Tabor's statements to Clay and McCollum, whichwere undenied by Tabor, and from Dougher's statement to Clay, that Respondenthad knowledge of Clay's production and that it met its minimum standard fromsources other than his efficiency factor computed by a method in which the mileaeereport was ,iced. T find further that Clay's recommendation to Respondent of theprocedure of identifying the pieces of freight in the box of a trailer or truck with theorder to which it belonged was responsible for an increase in the productive capacityof all the units of employees moving freight for Respondent. I, therefore, find that4 The mileaee report. according to T H Callan and Dougher is nececsarv for thepreparation of the daily report from which the drivers' production efficiency factor iscomputed 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDin normal circumstances Respondent would not have discharged Clay for his failureto file daily mileage reports, without at least a warning that as a disciplinary measurehe would be discharged if he continued his failure to file the daily mileage reportsnotwithstanding the fact that his production factor was known by Respondent tomeet its efficiency standard, and that he had other skills as an employee.Clay re-ceived no such warning. I, therefore, conclude that Clay was not discharged forfailing to file daily mileage reports.46I credit T. H. Callan's testimony, referredto supra,thatMcCollum's services as ahelper were not needed when Clay, the driver of the vehicle on which he was ahelper,was terminated. I make no finding at this point, however, on the issuewhether McCollum's discharge was illegally motivated.d.Concluding findings on the evidence dealing with the January6, 1959,discharges(1)McEntireI have found that Dougher, the head of the Dallas terminal's pickup and deliverydepartment, told McEntire when he notified him of his discharge on January 6, 1959,that he was letting him go because of his attitude.He admitted that his work wasup to par. Callan testified that McEntire was let go for economic reasons and wasselected because of a back injury. I have foundsuprathat Respondent's evidencedoes not support its defenses that McEntire was discharged for economic reasonsand because of a back injury.McEntire had signed the union card which was an application for membership intheUnion and the designation of it as collective-bargaining representative, and hehad solicited other employees to sign it.Route Supervisor Vincell's seeking him outon November 13 or 14 to talk to him about the union card; his informing him at thattime that T. ,H. Callan had him on a list of those signing cards and that he would befired of he had signed one even though Respondent would hate to loose him becausehe was a good employee; T.'H. Callan's conversation with him the next day about it,in which he said he had heard be had signed a card; Vincell's conversing with himagain a few days later during which he stated that T. H. Callan had talked to himabout the talk McEntire had with him, but that he was "torn up" because McEntiredid not ask him to get the union card back; T. H. Callan's withholding of the prom-ised wage increase until he was persuaded to give it to McEntire by Route SalesmanJimmy Gerald on the basis of ability; and Lackey's two requests in conversations hehad with McEntire on December 15 and 16, 1958, that he sign a withdrawal letter,and statements he made to McEntire at the time of the requests that he believed thatMcEntire had signed a card, all show very clearly that T. H. Callan, Vincell, andLackey were of the belief that McEntire had signed a card,47 and that his signingof it displeased T. H. Callan to the extent that he decided to terminate McEntire forhis union membership or activity. It is obvious that Lackey reported to T. H. Callanall his efforts connected with the antiunion program.McEntire's ability as an em-ployee and his capacity to do the work are clear from the evidence of the statementof Dougher that his work performance was adequate, that of Vincell that he wasa good employee, that of Tabor, the dispatcher, that he had nothing to do with thedischarge and would be glad to recommend him for another job, and that of Gerald,the route salesman, that he was a good driver for the 6 years of his employment.4eCompletely absent from Respondent's evidence is any showing that in selecting the4 employees for discharge, either T H. Callan or Dougher gave any consideration to thefailings or abilities of the other 94 employees in the pickup and delivery department.These other employees could have had faults of greater substance that Clay or Taylor47 President Linam testified that the opposition to the organizational activity was notonly the responsibility of Lackey, but that of all the officials and other management per-sonnel.Vincell testified that he talked to as many as 25 to 30 employees about theUnion and union activity, and there is Lackey's testimony that he talked to as manyemployees as possible on and after December 15, 1958, about the union effortThisevidence and the evidence of the contents of T H.- Callan's, Vincell's, and Lackey's con-versations with the employees, as well as the references to the signing of union cards andthe offer to assist employees in revoking them in T H Callan's speeches, disclose thatRespondent's effort to defeat the Union at the Dallas terminal were not- limited to anobjective presentation of the disadvantages of representation by the Union, but includedinquiriesto employees not favoring the Union as to knowledge they may have had ofemployees who favored the Union and signedunion cards,and that some of the employeesso questioned disclosed the names of employees who favored the Unionand signed .unioncards. CENTRAL FREIGHT LINES, INC.423For these reasons, I find that McEntire was discriminatorily discharged by Re-spondent on January 6, 1959, in violation of Section 8(a)(3) and (1) of the Act,and that the general wage increase granted in November 1958 by Respondent toits employees at the Dallas terminal was discriminatorily withheld from McEntirein violation of Section 8(a)i(3) and (1) of the Act 48(2)TaylorDougher told Taylor on January 6, 1959, that he was beinglet gobecause of hisattitude at the same time he conveyed this information to McEntire.They hadcome to see Dougher together pursuant to his request.He also admitted at thistime that Taylor's work was up to par.Respondent's defensewas that Taylor waslaid off for economicreasons, andthat he was selected because he failed to do hiswork.The evidentiary findings show that Taylor signed a union card and was activeamongRespondent's employees in the Union's organizational campaign.As I havefound, Respondent's officials were aware of union activity by its employees at theDallas terminal.They knew that Taylor had actively solicited a considerable num-ber of the 300 or more employees at the terminal on behalf of the Union. In addi-tion,Dougher and Vincell were close by when Taylor talked to employee Stapletonabout the Union in December 1958, and Taylor had made statements favorable totheUnion to Dock Foreman Al Brad in September 1958 and to Vestal back inJanuary 1958.Vincell's statement to Taylor in McEntire's presence, shortly afterTaylor had received notice of his discharge from Dougher, that if he had done to,Respondent what Taylor had done to it, he would not want to remain as its employee,discloses that Respondent did not look with favor on Taylor's organizational activity.T. H. Callan's failure to give Taylor the general increase promised on November 12and 13, 1959,isalsoindicative of Respondent's attitude toward Taylor.He wasIof 66 top drivers and up until the time of the general increase was one of thehighest paid employees in the terminal.The increase was not an individual increase,so itwas not withheld from him for failure to do his work properly.When Doughergave him his notice of discharge, he admitted that his work was up to par.As previ-ously foundsupra,Respondent's reasonsfor discharging Taylor are not supportedby the evidence.Nor is Callan's testimony that he was ready to fire Taylor in Julyor August 1958, in view of his failure to do so in October and November 1958 whenhe released 12 other drivers.For thesereasons,I conclude and find that Respondent discriminatorily dischargedTaylor on January 6, 1959, in violation of Section 8(a)(3) and (1) of the Act.Respondent's failure to give Taylor the generalincreasepromised in November1958 to the employees of the Dallas terminal and received by the other employeesthat same month, was also discriminatory conduct on the part of Respondent andviolation of Section 8(a) (3) and (1) of the Act.(3)ClayI have found that Dougher informed Clay, a pickup and delivery driver, whenhe gave him notice of his termination on January 6, 1959, that he was being let-gobecause of his attitude, that the volume of tonnage being handled was "down," thatthe order to terminate came from higher up, and that he would give him a recom-mendation. I have found that Respondent's defenses that Clay was discharged aspart of an economic layoff, and that he was selected as one of those to be laid offbecause he failed to file the daily mileage report, were not supported by substantialevidence.The evidentiary findings on Clay show that Tabor, the dispatcher, and, therefore,responsible for production, was amazed when he learned that Clay had been laidoff.He told 'Clay he would compare him favorably with any driver in the terminal,and offered to give him a recommendation. The findings also show that Dougher,the pickup and delivery department head, obtained for Clay from T. H. Callan, the48 In finding that Respondent discriminatorily discharged McEntire,as well as Taylor,Clay, and McCollum, as I doinfra, Ihave also' been persuaded by the facts that whileRespondent did not trouble to give these employees, two of whom were veterans of 7 and11 years, advance notice that they were to be discharged and to discuss with, them, whatit claimed were the reasons for the discharges,it considered opposition to union activityof sufficient importance to warrant its Systemwide Operations Manager Lackey having_ aprivate conversation with a number of individual employees about it, during which, theemployee was asked to revoke his application for membership in the Union as well as hisdesignation of it as collective-bargaining representative. 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDpart of the general pay increase that he did not receive on or about November 28,1958, along with other drivers, as Callan had promised on November 12 and 13,1958, and told Clay, at the time he informed him he would get the remainder of theincrease, that he was a good man.The findings also show that Clay had beencommended by a dock foreman, the dock superintendent, and Dougher for recom-mending a practice of marking freight which would eliminate time-taking effort oflooking for it, and that he at one time was considered as supervisory material.In relation to Clay's union activity and membership, the findings disclose thathe had signed a union card on or about November 3, 1958, which was an applicationfor membership in the Union and a designation of the Union as a collective-bargain-ing representative, and that he refused on or about December 17, 1958, Lackey'srequest that he sign a withdrawal letter, prepared by Lackey, revoking the applicationfor membership and the designation of representative.They also show that follow-ing Clay's refusal to sign the withdrawal letter, Lackey said that an employee wasbeing laid off because of his attitude, and that in April 1959 Lackey told Clay thathe would be one of the first employees rehired if the Respondent went union. Inregard to Clay's testimony that Lackey also told him during the April 1959 conversa-tion that he had nothing to do with the discharge, that it was a complete surprise tohim, the Trial Examiner is of the opinion, and so finds, that while T. H. Callan maynot have informed Lackey that he was going to discharge or did discharge Clay,Lackey did inform T. H. Callan, pursuant to the duties he had in connection with Re-spondent's program of opposition to the organizational activity of the Union, thatClay had refused to sign the withdrawal letter. I also find that from the talking goingon in the terminal and through the coordinated antiunion efforts on part of manage-ment at the terminal, T. H. Callan knew Clay had signed a union card.For the above reasons, considered against the background of Respondent's anti-union conduct, I find that Respondent discriminatorily discharged Clay in violationof Section 8(a) (3), and (1) of the Act. I also find that Respondent discriminatorilywithheld from Clay in violation of Section 8(a)(3) and (1), part of the general in-crease promised to the employees by T. H. Callan on November 12 and 13, 1958,and received generally by the employees on or about November 28, 1958.Whileitwas Clay's refusal to sign the withdrawal on December 17, 1958, that jelled thedecision to terminate him, T. H. Callan's understanding in November 1958, that Claysigned a union card, caused him to withhold the increase until Dougher pointedout to him that he was withholding it from a "good" worker.Moreover, since Clay'sonly union activity was the signing of the union card, Callan and Dougher couldwell have decided not to penalize him until Lackey had talked to him.On Decem-ber 17 when Dougher told Clay he would get the raise, he also told him that Lackeywanted to talk to him.After the December 17 conversation with Lackey, it was toolate for Respondent to rescind the decision to give Clay the remainder of theincrease, even though it was not until shortly before Christmas that Clay first receivedit.Clay had been informed he would receive it prior to the December 17 con-versation.49(4)McCollumI have found that McCollum was discharged on January 6, 1959.Dougher toldhim when he received his notice that the volume of tonnage was downT. H. Cal-lan testified that his services as a helper to Clay were not needed when Clay was letgo-I have found that Respondent did not discharge any of the employees at the Dallasterminal on January 6, 1959, because the volume of tonnage being handled haddecreased during the seasonal slump in November and December 1958 as Respond-ent alleged. I have agreed with Respondent that McCollum's services were surpluswhen Clay, the driver McCollum helped, was let go. The evidence does disclose thaton or about November 3, 1958, McCollum signed the union card, which was an ap-plication for membership in the Union and a designation of it as collective bargain-ing representative, and distributed the cards to other employees, and received one backsigned.I have found that T. H. Callan, Lackey, and other management personnelknew who the employees were who had signed cards. I have also found that McCol-lum refused to sign a withdrawal letter on or about the last day of November or thefirstday of December 1958. On this evidence, considered against the backgroundof Respondent's antiunion conduct, I conclude and find that Respondent discrimina-torily discharged McCollum on January 6, 1959,.in violation of Section 8(a)(3) and(1) of the Act. The evidence of the circumstances of McEntire's discharge, alone,m The intervention of the Christmas season of 1958 following Lackey's mid-Decemberconversations with individual employees about the Union undoubtedly accounts for thedelay in the discharges until January 6, 1959 CENTRAL FREIGHT LINES, INC.425discloses that T. H. Callan considered the signing of the union card, which was bothan application for membership in the Union and a designation of it as collective-bargaining representative, together with a refusal to revoke this membership applica-tion and designation of representative, to be sufficient cause for discharge.The factthat Respondent had an additional reason, the surplusage of McCollum's services,does not make the discharge any the less illegal.Even if the surplusage of McCol-lum's services were the only reason, the discharge would still be violative of Sec-tion 8 (a) (3) and (1)' because the surplusage resulted from Respondent's illegal con-duct of discharging Clay 50e.The evidence that Lambert's discharge on January 15, 1960,wasdiscriminatoryLambert had been employed about 6 years by Respondent at the time of his dis-charge.He was a pickup and delivery driver.He was 1 of the 66 "top" driverswho T. H. Callan said in his November 12 and 13, 1958, speeches would receive a20-cent general pay raise.He was receiving top driver pay of $2.20 at the time.Lambert signed the union card which was an application for membership anddesignation of representative on or about October 28, 1958.There is no evidencethat he engaged in any organizational activity.Although Dougher told him beforeT. H. Callan's speeches in November 1958, that he was to receive the 20-cent generalpay raise that Callan was to announce in the speeches, he received only 5 cents ofit in the November 28 paycheck51 Lambert asked Dougher why he did not receiveit.Dougher told him that he did not receive it because of his attitude.He referredto Lambert telling driver Malone not to cross the picket line at the plant of theInternationalHarvester Company.Lambert was in the group with Taylor thatjust prior to Callan's speeches discussed this picket line with Malone.He told Lam-bert and Taylor, who had asked him at the same time why he had not received thepay raise, to ask T. H. Callan why they did not receive it.At this time, Dougher also,stated that Lambert's work was not up to par. Lambert, in substance, replied thatDougher was not correct, that his work was up to par.Lackey called Lambert into his office on or about December 15, 1958, to talk to himabout the organizational efforts of the Union.His conversation was along the samelines as his conversations with other employees at or about that time.Lackey toldLambert that Respondent had to, head off the Union's organizational activity.Heasked Lambert to sign a withdrawal letter if he had signed a membership applica-tion, stating that there would be no reprisals if he signed it.Lambert said he hadnothing to say one way or another.He told Lackey he believed it was best to keepquiet about the matter, and further stated that apparently someone thought he hadsigned a membership application because he had not received the general pay in-crease.Lambert also referred to his conversation with driver Malone and Dougher'scomment to him about his work. Lackey said he had heard something about Lam-bert's work.Lackey also said that he would see T. H. Callan about the raise Lam-bert did not receive if he would straighten up his affairs and put them in order. Lam-bert again replied that he did not care to say anything about the matter or revokingthe application for union membership.Lambert had a conversation with Lackey the following afternoon pursuant to thelatter's request.Lackey told him he had seen Callan about the raise and he was goingto get it.He further said to him that he had done considerable thinking about whatLambert had told him the prior afternoon, and that he wanted to give him anotheropportunity to sign a revocation or withdrawal letter.Lambert replied that he feltthe same way he did the prior afternoon, that he had nothing to say one way oranother.He said that he knew his business better than anyone else. This was whatsoMcEntire testified that shortly before he was terminated, he advised Malone, anotherdriver, not to cross a picket line, and that he was told that Malone told Dougher what he,Taylor,saidtohim.McCollum testified that he and Clay, on three occasions in the2-month period prior to his termination informed Tabor, the dispatcher, that they wouldnot cross picket lines to make deliveries of loads they had been assigned to deliver. I donot find that Clay or McCollum were discharged for failure to cross a picket line or thatTaylor was discharged for advising Malone not to cross a picket line.McCollum testifiedthat neither he nor Taylor were required to cross the picket lines, and that the loadswere assigned to other drivers when they informed Tabor they did not wish to cross thepicket lines.Respondent's policy was to give the employee the choice of crossing or notcrossing a picket lineWhen the employee informed the dispatcher he chose not to crossit,the dispatcher assigned the load to an employee who would cross it.There is noevidence that Respondent did not give effect to that policy.51Lackey secured the remainder of the increase for him after talking to him onDecember 15 and 16 426DECISIONS OF .NATIONAL LABOR RELATIONS BOARDhe told Lackey the prior afternoonwhenthe latter said that someone whom Lam-bert had triedto sign up,had told him that he had signed a union card. Lambert,denied that he had ever tried to sign anyone up, that the most he did was to tell one ofthe dockmen that the Teamsters were trying tosignup the employees.Lambertagainrefused to have anything to say either with respect tothe signingof the unioncardor the signingof the withdrawal or revocation letter which Lackey had prepared,and had waiting for his signature.He said that he did not distrust the Respondentand was not afraid of Respondent. Lambert received the remainder of the raise asLackey promised.He also received a 7-cent increase in February 1959.Thisbrought his hourly rate up to $2.47 an hour.On February 25, 1959, Lambert met W. W. Callan inthe apartment for visitingofficials inthe front of the Dallasterminal.Dougher had told Lambert to go to theapartment to see Callan.Callan asked him how he was doing, that he understood hewas unhappy. Lambert replied he was not unhappy, that he liked his job, and that hestillneeded his job.He said to Callan that he was not entirely happy with Dougherbecause the latter did not give him raises when they were due, and that when hetalked,to him about things that were not done which shoud be done, Dougher wouldbecome displeased.Callan offered to help him to get a job elsewhere if he caredto quit, but Lambert replied that he was happy with his job and wished to keep it.He then said to Callan that he realized he was asked to see him in regard to theunion activitygoing onin theterminal.He commented to Callan that if Cox,Dougher's predecessor, had continued to head the pickup and delivery department,the Union would not bemakingthe headway it wasmaking atthe Dallasterminal.He recalledstatingto Callan that when Cox was head of the pickup and deliverydepartment the drivers hourly rate was always within,a nickel of theunionscale, butsince he left, it had dropped down to 30 cents below the union scale.Callan statedthat he did not know for sure there would be an election, that theUmon might just have to take their men out of Respondent's operations, that he haddriven a truck once before and could do itagain.Lambert replied to Callan thathe was sure he could, that he had heard nothing but good about him, and thoughtvery highly of him.Callan, who had Lambert'spersonnelfolder before him, thenpointed out to Lambert that he had received18 wage increasesover a period of 5years.He showed Lambert what the latter was making on a 50-hourweek as againstwhat he would make on a 40-hourunionweek.Callan also dwelt on some of theother arguments he, his brother, and other officials of Respondent had been using inspeakingagainstthe organizational activity of the Union.Lambert told him thathe would give a day's work whether there was or wasnot a unioncontract, that hewould live by the golden rule.Callan's reply was that in that way Lambert couldgo to bed with a clear conscience every nightand sleepwell.He thanked Lambertfor comingin totalk to him, and said he wouldsee him again at alater date.How-ever, he never saw him again.On May 27, 1959, Lackeywrote a memorandumto Dougher regarding Lambert.The substanceof this memorandum was as follows:Calvin Tankersly, an employee,had requested Vincellfor permissionto be on leave on Saturday, May 16, 1959,which Vincell did not grant.Tankersly took the leave without permission.WhenVincell returned from vacation, he talked to Tankersly about this conduct.Lam-bert overheard part of thisconversation,and told Tankersly later that if Vincell wasgiving him a hard time or threateninghim inany way, he, Lambert, would go to theNational LaborRelationsBoard and report it to them since he stood in good withthem.Lackey then wrote that Lambert's attitude was not good, that he was atroublemaker, and that complaints were being made about his work.He concludedby writing, "This, man should be watched closely." The memorandum was placedin Lambert's personnelfolder.On or about July 1, 1959, Dougher told Lambert that T. H. Callan wished to seehim in his office and about8:30 a.m.Lambert went to Callan's office.Dougher alsowent there, and remained during the conversation between Callan and Lambert.Callan told Lambert that hehad seen himtalking to Leonard Francis Clay on ButlerStreet about a week before.52Lambert admitted talking to him.Clay was thenworking for Gillette, a motor carrier, whose terminal was close to Respondent's.Clay was coming off Gillette's parking lot when he and Lambert saw each other.He had just returned from a run during whichhe came closetoGainesville.Hetold Lambert about the flood waters there.Clay was a personal friend of Lambert's.Callan also told Lambert that he had complaints from Sears Roebuck and Co. andfrom B. F. Goodrich Co. about him, and thathe was stoppingby the repair shop63Clay was one of the four employees whom the Respondent discharged on January 6,1959. CENTRAL FREIGHT LINES, 'INC.427too often.Lambert replied that he did not feel the complaint against him aboutthe Sears Roebuck incident, which occurred prior to May 1, 1959, was warranted. .The incident at B. F. Goodrich occurred prior. to March 1957.Lambert explainedto Callan that he had to go to the repair shop rather often just prior to the con-versation because of faulty directional signals.According to him, 12-volt rigs werebeing connected to his tractor which was rigged for 6 volts.Lambert asked Callan if it was his work or somethingelse that was causing himlowered his head, and replied that it was only his work, and that if he caught himloafing oncemore he would have to let him go. Lambert then said that he wassorry Callan felt that way as he had always tried to do his job and would continueto do so. Callan at this point stated that Respondent never persecuted any employeeand did not intend to start at that time, and also stated that Respondent had alwaysbeen lenient withpersonnel.At the conclusion of the conversation, Callan toldLambert that if he was caughtagaintalking to Clay or anybody else on the "clock"he would belet go.54A handwrittenmemorandumsigned by T. H. Callan and dated July 1, 1959,8:25 a.m,regardingthe three subjects discussed by T. H. Callan with Lambert onthe morningof July 1, 1959, was contained in Lambert's folder.The memorandumin substancestated that T. H. Callan had a discussion with Lambert with Dougherpresent, that Lambert's workwas notsatisfactory as he was very slow in that hehad trouble every day which caused lost time byreasonof his stopping by the repairshop, that there were complaints made by B. F. Goodrich and Sears, Roebuck to theRespondent about Lambert's work, and that a week prior to July 1, 1959, at 11.45p m. he saw Lambert's tractor-trailer parked at Butler and Gregg Streets, thatLambert was just getting in his tractor and Clay was walking away from him.The memorandum concluded with the statement that Lambert was warned that hemust tend to companybusinesswhile on duty and must tend to personal or outsideaffairs when off duty.Dougher announced to the pickup and delivery drivers about the middle ofJuly 1959 that all "top men" effective the following pay period would receive anincreaseof 7 cents an hour. Thisincreasewas given but Lambert did not receive itOn or about September 21, 1959, Lambert informed Dougher he had not receivedthe increase.Dougher replied that T. H. Callan had held it out because of the Sears,Roebuck incident.He further said that he would get him back up in the top groupin time, but that he, Lambert, should continue to do his part.On September 28, 1959, Lambert testified in this proceeding on behalf of theGeneral Counsel. I have credited in the main his testimony of that date whichcovered the major events in Respondent's conduct at the Dallas terminal in oppositionto the Union's organizational efforts from November 11, 1958, up to and includingMay 1, 1959, the date of the election.His testimony of that date also includedevents affecting him personally which transpired between Lambert and T. H. Callan,Dougher, and Vincell, officials of Respondent, from November 11, 1958, up to andincludingJuly 1, 1959. I have credited and given weight to such of this testimonywhich I have considered and found to be probative and relevant to the issues raisedby the pleadings. I found Lambert to be a credible and truthful witnessHe hadproblems in connection with his employment not relevant to the issues of this pro-ceedingTestimony of record regarding these problems were not considered or53 As will be more fullydiscussedinfra,I have credited Lambert's testimony in thisproceeding.54I do not consider any complaints about the service Lambert rendered to B F. Goodrichand SearsRoebuck to be material or relevant to the dischargeThe incidents giving riseto the complaints from B F. Goodrich were at least 2Y2 years old, and they had neverbeen brought to his attention by Dougher, Tabor, the dispatcher, Vince]], his route super-visor, or by T H Callan. Callan referred to it for the first time on July 1, 1959. Lambertknew about the complaints from Smith, Respondent's solicitorThey were registered withhim by Goodrich's shipping clerkThe complaints from Sears Roebuck arose fromLambert's refusal, during the time he had been assigned to hauling Sears Roebuck freight,to pull out from Sears' Row Street dock after 3 p in to pick up freight at its BluefieldStreet dock.Lambert refused to do this because by doing so he would be unable to regaina place at the Row Street dock since Sears' own trucks would have returned by the timehe returned and have occupied all the dock bays I credit Lambert's testimony that heacted with Dougher's consent.Dougher had stated to him that there were other unitsavailable at Respondent's terminal to pick up the freight at Sears' Bluefield Street dockThis testimony of Lambert was not denied by Dougher. Lambert was taken off thisassignmentinMay 1959 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDgiven any weight by me in the preparation of my proposed findings and conclusions.At the close of Lambert's direct examination on September 28, 1959, counsel forGeneral Counsel made available Lambert's affidavit to Respondent's counsel, at hisrequest, for purposes of cross-examination 55There was placed in Lambert's personnel folder, on or about October 29, 1959, ahandwritten memorandum, dated October 29, 1959, and written by Vincell, Lambert'sroute supervisor, dealing with Lambert's job performance on that date. In substance,it stated that after Lambert was given the freight bills at 8:45 a.m., it took him 15minutes to go from the office where he obtained them to his truck which was parkedacross from the office, that he then went to Delmar's Cafe and stayed there 15minutes, and from there drove to the terminal of Southern Plaza, a connecting carrierand his first destination, and then to the terminal of the T.P. Freight Line, a sub-sidiary of T. & P. Railway, his second and last destination.The memorandumfurther provided that Lambert carried 5,300 pounds on his truck for these twodestinations, and took until 11:45 a.m. to make the deliveries and return to theterminal.On or about January 13, 1960, there was placed in Lambert's personnel foldera memorandum dated January 13, 1960, signed by Vincell regarding Lambert.Thememorandum in substance stated that on January 12, 1960, Lambert was dispatchedto return a trailer to Red Arrow; that he did not have to pick up another trailer;and that he took from 1:50 p.m., the time he left Respondent's terminal, until3:15 p.m., the time he returned to Respondent's terminal.The memorandum statedfurther that Tabor, Respondent's dispatcher, had a telephone call from Adams, thedock foreman at Red Arrow, in which he stated that Lambert and a SouthernExpress driver sat out on Red Arrow's yard for 45 minutes talking.About 5:15 or 5:30 p.m. on January 15, 1960, Lambert reported to Dougherin the office reserved for Lackey in the Dallas terminal.He had been instructedto report to Dougher by Manning, the afternoon dispatcher. Lambert and Dougheronly were present, until Vestal, a route supervisor, came into Lackey's office about10 minutes before the end of the conversation.Dougher said that there had to bean economic layoff and that he was one of the ones selected.He refused to elabo-rate further on the selection of Lambert.On July 22, 1960, Lambert had a con-versation with T. H. Callan about his discharge.Only Callan and he were present.a bad attitude, tried to tell Respondent what to do, and had a persecution complexCallan told Lambert he was selected for the layoff because he was slow, bossy, hadalthough he was not persecuted.Callan also stated that if he, Lambert, startedfor the shop with anyone else he stayed several paces behind him, and that he wasnot interested in his job.T. H. Callan asked Lambert in the course of the conversa-tion whether he was looking for something he could report to the National LaborRelations Board.Callan did tell Lambert at the time that he washonest.When Lambert was discharged by Dougher on January 15, 1960, he askedDougher if he would be reemployed when business improved.Dougher repliedthat he did not believe so.On April 14, 1960, Lambert inquired from Dougher bytelephone whether he could go back to work.Dougher replied that Respondentwas not putting anybody back to work "much." Lambert then asked him what hischances were "of going back if things picked up."Dougher replied that he didnot know, that he would have to check with T. H. Callan about such a matter.General Counsel's evidence also discloses that on January 15, 1960, 82 driversout of approximately 100 in the pickup and delivery department of the Dallasterminal had less seniority than Lambert,56 55 of the pickup and delivery driversduring the course of their employment had more traffic accidents than Lambert hadin the course of his employment, 57 of these drivers made more errors in pickupsand deliveries during 1959 than Lambert did, and 20 of them had suffered morepersonal injuries during the course of their employment than Lambert sufferedduring the course of his employment.Lamberts testifying on September 28, 1959, and his furnishing of an affidavit to theGeneral Counsel in the course of the investigation by the latter of the matters concerningwhich testimony was given on September 28, are evidence offered by General Counsel tosupport the allegation of the amended complaint in Case No 16-CA-1326; that he wasdischarged for testifying for the General Counsel and furnishing information to himregarding Respondent's conductw While the record reveals that an employee was not protected by seniority at the timeof a reduction-in-force, as T H. Callan himself testified, seniority was a factor taken intoaccount by him when selecting an employee for discharge in view of the investmentRespondent had in an employee of longer service and the experience such an employee had. CENTRAL FREIGHT LINES, INC.429f.Respondent's defenses of Lambert's discharge on January 15,1960Respondentoffered through T. H. Callan considerable documentaryevidence tosupport the defense that Lambert's terminationwas part,of a reduction-in-force foreconomic reasons.T. H. Callan, Dougher, and Adams, the dock foreman of RedArrow, testified in support of the defense that Lambert was not discriminatorilyselected for dischargein connectionwith the reduction-in-force foreconomic reasons.In defenseof the discharge, T. H. Callan testified that upon receiptof a memor-andum fromPresident Linam on or about January 13, 1960, in which Linam statedthere would have to be additional layoffs of full-time people, he had a meeting withDougher and requesteda list of namesfrom him of employees employed in hisdepartment that he believed should be selected for layoff because of their records.He further testified that Dougher furnished him a list which included the name ofLambert.According to Callan, he followed Dougher's recommendation and onJanuary 15, 1960, laid off the employees on Dougher's list.Dougher testified thatitwas hisrecollection that pursuant to Callan's request he furnished him the namesof Lambert, Harris, Howard, and Morris.Respondent's records disclosed thatLambert and C.B. Harris, also a full-timepickup and delivery driver, Larry Howardand Roy Morris, two part-timedrivers' helpers and trainees, and Jesse Williams,an office worker, were laid off on January 15, 1960.These records contain theexplanation that these employees were laid off due to an economic reduction-in-force.Respondent'srecords also show that there were 10 other employees terminated inJanuary 1960 with an "economic reduction in force" as the stated reason, and thatthe difference between Respondents' total revenue and total expenses for its system-wide operation in December 1959 and January 1960 werelossesof $122,658 and$103,395, respectively.This evidenceremainsunrebutted by General Counsel.Counsel for General Counsel stated at the hearing on April 27, 1960, that GeneralCounsel did not allege that the layoff of January 15, 1960, lacked economic justifica-tion, but only that Lambert was discriminatorily selected as part of the layoff. Inow find that General Counsel has not proved that the layoff on January 15, 1960,lacked economic justification.The only issue outstanding in regard to this layoffiswhether or not Lambert was discriminatorily selected to be part of it.Dougher further testified that he selected Lambert because of the memorandumsin Lambert's personnel file dealing with Lambert's conversing with Clay a weekprior to July 1, 1959, his loafing on October 29, 1959, and his loafing at the RedArrow terminal on January 12, 1960.57According to him, he instructed Vincell toinvestigate the Red Arrowincidentwhich resulted in Vincell's memorandum ofJanuary 13 regarding the incident.Dougher testified in regard to Lambert's talkingto Clay on July 1, 1959, that hewould not deny a driver the opportunity to talk to another driver "on the clock"ifone of the drivers had knowledge of something that affected the ohter driver'semployment or personal life which the other driver should know. It is clear fromthe evidence that T. H. Callan in the conversation with Lambert on July 1, 1959,with Dougher present, made no attempt to find out what the conversation was about,and wasnot interested in whether or not there was justification for the conversation.Callan in his testimony on April 27, 1960, stated that an employee had no justifica-tion for talking to another employee "on the clock."This position is not recon-cilable withhis statementto Lambert on July 1, 1959, that Respondent had alwaysbeen lenientwith employees, and with Dougher's statement that drivers would notbe held accountable for conversing with other drivers "on the clock" if there wassomeinformation that one driver should convey to the other.In connectionwith the statement in the October 29, 1959, memorandum thatLambert on that date stopped for coffee at Delmar's Cafe immediately after startingout from the Dallas terminal about 9 a.m. on his morning run, Dougher stated thathe had no knowledge whether or not drivers K. V. Hester, George Herriage, hisbrother, Roberts,Moody, Osteen, or Sumrall were having coffee at Delmar's Cafeat a timeLambert stopped there for coffee. I credit Lambert's testimony that thesedrivers werepresentatDelmar's Cafe sometime in October 1959 about 8:45 a.m.while on their first run, at thetimehe was there. I further credit his testimonythat he saw Vestal, a route supervisor, across the street from the cafe watching them.The personnel folders of these drivers did not contain any report from Vestal,Vincell, or anyone else, that these drivers were present at Delmar's Cafe at the57These memorandums are set out in substance,supra '430DECISIONS OF NATIONAL LABOR RELATIONS BOARDsametime as Lambert.58No official of Respondent questioned Lambert about hisgettingcoffee on the morning of October 29, 1959. Lambert stated that themorninghe had coffee at Delmar's Cafe in October 1959 could have been the morning ofOctober 29.The memorandum of October 29 does not disclose whether Vincellsaw Lambert or whether he received the information from Vestal.Vestal did nottestify.Dougher admittedin connectionwith the coffee break incident that there wereoccasionswhen he had coffees with drivers at the cafeteria in the Dallas terminalbefore they started out on their morningruns.Lambert testified that he never tookmorethan one coffee break in the morning and afternoon, and rarely took one inthe afternoon.He also testified that Delmar's Cafe was on the route to the Southern'PlazaTerminal, his first destination, and that it had a reputation for good coffee.Dougher also testified that normally a driver should be in his truck or tractorready to drive off about 5 minutes from the time he received the freight bills.Lambert testified that he broke down the bills after receiving them, and that thispractice took about 15 minutes.The actual time, according to him, depended onthe pieces of less-than-truckload freight he had to deliver at any one particular time.Dougher did not disclose whether or not the time of 2 hours and 45 minutes thatLambert took to deliver 5,300 pounds of feright to Southern Plaza and T.P. onOctober 29, 1959, and return to the terminal, was unreasonable.The memorandummerely contained the flat statement that he took such a time.Lambert was neverquestioned with respect to this delivery. It appears to the Trial Examiner thatmaterial facts were the extent of the traffic on that particular day, and the time ittook for the processing of the unloading at both terminals.The latter would includethe elapse of time, if any, between Lambert's arrival and the starting of the process-ing, andthe wait, if any, for unloading space.Dougher admitted that he had no knowledge of the incident at Red Arrow otherthan what was contained in the memorandum of January 13, 1960, in Lambert'spersonnel file.He admitted that drivers could talk if the talk did not interferewith each other's work. In support of Respondent's version of what occurred atthe Red Arrow terminal on January 12, 1960, as stated in the memorandum ofJanuary 13, 1960, in Lambert's personnel file, John A. Adams, assistant terminalmanager for Red Arrow, testified.He was in charge of operations, including dockoperations, at Red Arrow's terminal on January 12, 1960.He recalled Lambertreturning the trailer in January 1960.He recalled telephoning Tabor, the dis-patcher, and straightening out the identity of the trailer, making out the interchangepapers, and then assigning a particular spot at the dock for Lambert to place thetrailer in.According to Adams, he then engaged in other work, and later receiveda telephone call from Tabor in which the latter inquired as to the whereabouts ofRespondent's tractor that had pulled the Red Arrow trailer.Adams investigated,and found Lambert ending a conversation with a Southern Plaza driver and aboutto leave the terminal.He then called Tabor back and told him that Lambert hadjust left.Adams could not recall the spot or bay at the dock he assigned to Lambert asthe place to drop the trailer.He could not recall the length of time Lambert wasin the Red Arrow terminal. Lambert did not come to Adams and tell him the spothe had assigned for the trailer was occupied.Adams testified that Vincell, Lambert'sroute supervisor, visited him the next day, and that he told him Lambert was in theterminal 30 to 45minutes.Vincell's memorandum in Lambert's file about the RedArrow incident states that Adams told Tabor over the telephone that Lambert hadbeen in the terminal 30 to 45 minutes.Adams also testified that there is a standardform for recording the interchange of trailers which is used by all members of theTrucking Association of which Respondent and Red Arrow are members.Theinitial interchange is recorded on one side and the return is recorded on the otherside.The form for the return calls for the owner's number of each tire, and forthe filling in of a diagram with information designed to show the condition of thefront, rear, each side, the top, and the floor, the type and number of the trailer, andother facts relevant to the trailer interchange. In order to fill in the informationrequired, visual inspection is necessary.According to Adams, the inspection tookno more than 10 minutes.Lambert testified that it took 15 to 20 minutes for Adams to complete the formwith respect to the receipt of the interchanged trailer.Lambert had to crawl under-neath the trailer to secure Red Arrow's tire numbers because Adams had good clothes581 credit Dougher's testimony that Respondent had a policy known to drivers thatthey were limited to one coffee break in the morning and one in the afternoon, and thatthe morning break should be after 10 :30 o'clock and the afternoon break after 3 o'eloek_ CENTRAL FREIGHT LINES, INC.431on.According to Lambert,itwas 30 minutes to 1 hour after the completion of theform showing the return of the trailer, before the vehicle in the assigned spot movedout to permit him to move in the interchanged trailer.He said he never calledTabor because the latter always said to "stay and sweat it out."The evidence isclear that Lambert was not asked to furnish an explanation for the unusually longtime takenby him to return to Red Arrow,and that he was given no notice onJanuary 15 and on January 22, 1960, when he discussed his termination withDougher and T. H. Callan that he was selected for the economic layoff because ofthe Red Arrow incident on January 12, 1960.g.Concluding findings on the evidence dealing with Lambert's dischargeon January 15, 1960From the above evidence,Imake the following findings and conclusions.Respondent was suspicious as early as November 1958 that Lambert had signeda union card and for that reason withheld 15 cents of the 20-cent general increaseT. H. Callan promised to the "top"pickup and delivery drivers on November 12 and13, 1958.Lackey secured the 15-cent remainder of the raise for Lambert on orabout December 15, 1958, as an inducement to cause him to sign on December 16,1958, the withdrawal or revocation letter that Lackey had prepared for his signature,ifhe had signed one.Lambert's statements on December 15, 1958, to the effectthat someone must have thought he had signed the union card which was a unionmembership application and a designation of representative,because he had notreceived the 15 cents,and that he would take no position one way or the otherwith respect to the signing of the withdrawal letter, apparently left Lackey withsome doubt that he had signed the card. Lambert's adherence on December 16, 1958,to the equivocal position that he had taken the day before that he would neither sayno nor yes with respect to the signing of the letter even after the inducement of theremainder of the 15-cent increase,left Lackey with greater doubt that he had signedthe union card.Lambert received the February 1959 increase and had a friendlytalk with W. W. Callanon or aboutFebruary 25, 1959.WhileRespondent's officials,were not certain that he had signed the union caid they were of the opinion thathe could wellbe in the position of reaching a decision favorable to the Union.Lackey became convinced that Lambert favored the Union in May 1959, as isevidenced by his memorandum of May 27, 1959,in which he stated that"This manshould be watched closely "Lambert was engaging in concerted activity withTankersly with respect to Tankersly's job. I find that Lackey's chief concern was,with the disclosure of Lambert's familiarity with the processes of the National LaborRelations Board.This disclosure erased Lackey's doubt as to whether Lambert wasa union adherent.Lambert was watched closely from then on. T. H. Callan sawhim about a week prior to July 1,1959, talking to Clay.Clay was discharged onJanuary 6,1959, by Respondent.I have found that he was discharged for unionmembership and activity.T. H. Callan knew that the Union had charged Respond-ent with an unfair labor practice because of Clay's discharge and that a Board com-plaint had been issued against Respondent based on this charge.The testimony regarding the memorandums dealing with Lambert's loafing onOctober 29,1959, and his conduct on January 12,1960, at the Red Arrow terminal,show that the contents of these memorandums did not disclose substantial factsabout the incidents they discussed.Dougher's testimony and the reputation Re-spondent had and has for being lenient with employees, indicate clearly that in nor-mal circumstances Dougher would not have recommended Lambert for discharge onthe contents of the memorandums alone.Other evidence that Respondent was notconforming to its ordinary personnel practices when it discharged Lambert was itsrehiring on March 24, 1960, of Bradley, a pickup and delivery driver who hadbeen discharged on January 18, 1960, for failure to perform his duties because ofindulgence in alcohol.Although the medical report on him dated March 24, 1960,the day he was rehired, showed he was fit to resume work, the report by the samedoctor dated March 22, 1960, 2 days before he was rehired, stated that he wassuffering from delirium tremens.Dougher's reliance on the July 1 and October 29, 1959, and January 13, 1960,memorandums in selecting Lambert for discharge,and T. H. Callan's acceptance ofDougher's recommendation,show clearly that the Respondent was looking for ex-cuses and awaiting the opportunity to discharge Lambert on the pretext of a poorrecord.Dougher was present on July 1,1959, when Callan reprimanded Lambertfor talking to Clay "on the clock."He knew that T. H. Callan desired the oppor-tunity to discharge Lambert.Supporting these findings of the Trial Examiner isthe evidence of General Counsel that on January 15, 1960,82 drivers in the pickupand delivery department of the Dallas terminal had less seniority than Lambert, 55 432DECISIONSOF NATIONAL LABOR RELATIONS BOARDof the pickup and delivery drivers during the course of their employment had moretraffic accidents than Lambert had in the course of his employment, 57 of suchdrivers made more errors in pickups and deliveries during the year 1960, and 20 ofthem had suffered more personal injuries during their employment than Lambertsuffered during his employment.On the above evidentiary findings, I conclude and find that Respondent dischargedLambert in violation of Section 8 (a) (3) and (1) of the Act, because of unionmembership and activity, in order to discourage membership in the Union, and Iconclude and find that Respondent discharged him in violation of Section 8(a)(4)and (1) of the Act because he testified for, and furnished information to, theGeneral Counsel in these proceedings. I further find that Respondent withheld theJuly 1959 wage increase from Lambert to discourage membership in the Union inviolation of Section 8,(a) (3) and (1) of the Act.3.The discharges at the Wacomaintenanceand repair shopJohn D. Harris and Monie Denman, who were employed as mechanics by 'Re-spondent at its main maintenance and repair shop, located in Waco, Texas (hereincalled the Waco shop), were discharged on March 28 and 21, 1960, respectively, byRespondent.Harris' discharge was effective on April 2, 1960, and Denman's dis-charge was effective on March 26, 1960.At the time of their discharges, Harriswas employed in rebuilding differentials and transmissions for diesel tractors andDenman was employed in rebuilding axles for diesel tractors.General Counsel contends the discharges were discriminatory, while Respondentcontends they were laid off because two employees were not needed to do the typeof work they had been doing in the unit overhaul department, and Harris wasselected because of discourtesy to his immediate supervisor and Denman was selectedbecause ofillnesshad made the work he was doing too heavy for him.A brief description of the work of the Waco shop and Respondent's estimate ofthe workload it has to carry for the year April 1, 1960, to March 31, 1961, comparedto the period April 1, 1959, to March 31, 1960, appear to be required backgroundfor an understanding of the circumstances related to Harris' and Denman's discharges.a.Description of the Waco maintenance and repair shop and its estimatedwork schedule for the year April 1, 1960, to March 31, 1961The Waco shop is located about 4 miles from the Waco terminal. It is part ofthe purchases and maintenance division of Respondent. Jack B. Callan, brotherofW. W. Callan and T. H. Callan, is vice president of this division of Respondent.His office is in a new building adjoining the Waco shop.The records section ofhis division remained at the Waco terminal when his office was moved to the newbuilding about April 1959.59The Waco shop, generally, does the major overhaul on the 240 diesel tractorsand the 700-odd trailers used by Respondent in its intercity operations. It is also alocal shop for the Waco terminal. It is housed in a building which will be augmentedby a new addition that was about completed at the time of the supplemental hearinginApril 1960.The older shop is 100 feet wide and 325 feet long and the new addi-tion is 120 feet wide and 156 feet long. It is separated into five departments.Theyare the heavy tractor service department, the lighter maintenance service depart-ment, the trailer department, the parts department and the overhaul department.The department foremen at the time of the conduct in issue were L. S. Ball forthe heavy tractor service department, Clyde Blackburn for the lighter maintenanceservice department, Thomas McWilliams for the trailer department, and Ernest Opleyfor the unit overhaul department.The record is silent as to the name of the foremanof the parts department.The shop as a whole has a superintendent under thesupervision of Jack B. Callan.Gilbert was the superintendent in May 1959, but hewas terminated shortly thereafter.The record is also silent as to who the super-intendent was at the times of the conduct in issue.There were approximately 16employees in the unit overhaul department and approximately 75 employees in thewhole Waco shop at the times of the conduct in issue.The unit overhaul department rebuilds used subassemblies and parts such as en-gines, transmissions, differentials, axles, generators, starters, carburetors, brake parts,radiators, batteries, and many other items.These subassemblies and parts are used"The other divisions of Respondent are the transportation division and the operationsdivision.The former is concerned with the movement of freight and the latter is con-cerned with the operation of terminals.Callan's division does the purchasing for thewhole system.This includes the purchase of mobile equipment CENTRAL FREIGHT LINES, INC.433 -in the complete overhaul of the 240 intercity diesel tractors every 288,000 miles.The vehicle is rebuilt by replacing all the major subassemblies and parts, and thecomplete repair of the cab.This is known as the "H" check.About 10 percentof these tractors are assigned to the Waco terminal, and 60 percent to the Dallasand Houston terminals.The remainder are assigned to other terminals.The "H"check program contemplates that the work be done during the time a tractor haulsa load to the Waco terminal from the terminal to which it has been assigned and itsreturn to that terminal. It is therefore necessary that all subassemblies and partsnecessary for the overhaul be available in advance of the actual overhaul by theheavy tractor service department.In addition to this rebuilding, the unit overhaul department rebuilds parts and sub-assemblies required in the "G" check operation.This is an overhaul after 144,000miles of service.While it requires less replacements than the "H" check operation,the injectors, blower, fuel pump, air compressor, upper rocker boxes, cylinder heads,starter, and generators are replaced, as is any other part or subassembly that athorough check of the tractor discloses to be in poor condition.Up until April 1, 1960, the "G" check was done by the Waco shop only on theintercity tractors assigned to the Waco terminal.The "G" check on the remainderwas done at the branch shops in the terminals to which the tractors were assigned.As previously stated 60 percent of these tractors were assigned to Dallas and Houston.About 10 percent were assigned to the Waco terminal.Unit overhaul rebuilt com-ponents not only for the "G" checks at the Waco shop but at all the branch shops aswell.In April 1960, the Waco shop took over the "G" check operation on intercitytractors that had been done at the branch shops.That meant. adding additional "G"check work for an additional 216 intercity diesel tractors.60Respondent's evidence shows that from April 1, 1959, to March 30, 1960, theWaco shop performed 53 "H" checks. In 4 of the months, four each were com-pleted, in 3 of the months five each were completed, and in the months of Octoberand December 1959 and January 1960, eight, six, and seven, respectively, were com-pleted.In April 1959 one was completed and in May 1959 none was completed.Respondent forecasts for the year April 1960 to March 31, 1961,.26 "H" checkson intercity equipment as against 53 for the previous year, and 83 "G" checks forthe same period as against 8 or 9 for the same prior year period. So the unit over-haul department in which both Harris and Denman, worked would have to providerebuilt parts for 27 less "H" checks but for additional "G" checks, than were re-quired for the previous year.There are an additional 74 "G" checks estimated.While it is true that since unit overhaul rebuilt used components for "G" checksin the branch shops as well as the Waco shop, the demand for the rebuilt parts-willnot increase by the additional number of "G" checks that will be made at the Wacoshop, _nevertheless the demand will increase because some of the "G" checks handledat the terminal level had been farmed out to independent shops along with the neces-sary rebuilding.Moreover, there will be to some extent the same demand by branchshops for rebuilt components, since they will be used in the new program callingfor "G" checks in the branch shops of intracity equipment.b.The evidence that the discharges of Harris and Denman were discriminatory(1)HarrisAt the time of his discharge, Harris had been employed approximately 10 yearsand 3 monthsHe had the status of a "top" mechanic.His hourly rate was $2.50.He was the mechanic who rebuilt differentials and transmissions in the unit over-haul department of the Waco shop.These subassemblies were and are intendedfor use by the heavy tractor service department in the complete rebuilding of the240 diesel tractors engaged in Respondent's intercity operations after they havegiven 288,000 miles of service.When Harris was first employed by Respondenthe worked on the floor as a mechanic and did all kinds of repair work. For mostof the time following his initial employment, he was engaged in rebuilding dif-ferentials and transmissions, a very important assignment.However, on occasion,he rebuilt other subassemblies and parts.Respondent sent him to the mechanicsschool of General Motors Corporation on two occasions, once to learn about trans-missions, and the other to learn about differentials.Two weeks before he was dis-60The Waco shop also performs four minor checks (3,000, 8,000 24,000, and 72,000mile checks) for Waco terminal intercity equipment, and a "G" check and the four minorchecks for intracity trucks and tractors assigned to the Waco office. It also performs allwork required by the passenger automobiles assigned to the Waco terminal.624067-62-vol. 133-29 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDcharged, Opley, his supervisor, told him his work wasfine.He wasreprimandedonly once in 10 years.61Harris signed a union card, which was an application for membership in the Unionand a designation of it as collective-bargaining representative.He was initiated intotheUnion in May 1959, and was a union observer at the Board election on May1, 1959.He engaged in casual conversation with other employees about the Unionbefore and after the May 1 election.He attended union meetings.The last unionmeeting he attended prior to his discharge was in Dallas on March 6, 1960.When he reported for work on May 4, 1959, the Monday following the Boardelection on Friday, May 1, he found that his timecardwas missingfrom the rackwhere it was customarily kept.Opley, his supervisor, told him to go to work andhe would take care of the card.About 8:30 a.m., Vice President Jack Callan toldhim he wished to talk to him out in his car. Both Harris and Callan went out tothe latter's car.Callan, in the course of the conversation, asked him why he didwhat he did.He was referring to Harris' acting as a union observer.Harris repliedthat he did it for the good of the employees.Callan then said that he ought toresign.Harris' rejoinder was that he would not resign, that Callan would have tofire him.Callan ended the conversation by saying that he would not fire him thatmorning.About 9 o'clock, of the samemorning,Supervisor Opley spoke to Harris in hisoffice.He said to him that if he could forget about the Union to do so, that hewould go along with Harris, and forget what happened.Gilbert, theWaco shopsuperintendent, came in Opley's office at that moment.He told Harris that what hehad done would hurt him for the rest of his life.He also said that he had severalcalls from the head office in which inquiries were made as to whether Harris hadreported for work.On or about Monday, May 18, 1959, W. W. Callan, chairman of the board ofdirectors, spoke to Harris about 8 a.m. in Opley's office.Opley was present.W. W.Callan said to Harris that rumors were going around that Harris was going to firecertain employees, and that he wanted the rumors stopped.Harris denied he saidanything about firing employees, that he did not have the authority to fire anybody.Harris also said to W. W. Callan that he did not like the way people were talkingabout him or calling his wife bad names.62I credit Harris' testimony that after the May 1 election, Opley exercised closersupervision over the employees in the overhaul unit than he did prior to the electionand that he was on the floor of the overhaul unit more and in his office less than hewas prior to the election.Harris in his work of rebuilding differentialsand transmissionswas required touse heavy-duty sockets.The socket board was about 30 to 40 feet away fromHarris' workbench, back of the location where Rice and Enders, two other mechanicsin the unitoverhaul department, worked.Oftentimes the sockets would be dis-tributed among the employeesin the unitoverhaul department, and Harris wouldhave to go from bench to bench in order to locate them.Respondent had onetorque wrench. It was located on the other side of the Waco shop about 40 feetfrom Harris' bench.On occasions, Harris used this wrench.There was only onesocket in the Waco shop that fitted pinionnutson the big heavy-duty tractors.m Thisreprimand will be discussedinfra.62Harris testifiedthatline driverscalledMrs. Harris on May 1, 1959, during the timehe was acting as observer at the election,and calledher certain vile and immoral namesAccording to Harris, W. W. Callan,in responsetoHarris' statement about the namesemployees called his wife, replied that after what he did, they had a right to call hiswife bad namesW. W. Callan recalled thatHarrisdid state that employees had calledhiswife bad names on May 1, butdeniedbe replied as Harris testified he didCallantestified that he said to Harris that he was not responsible for what was said to his wifeand that there was nothing he could do about itThis testimony by W. W. Callan re-flects an indifferenceabout what happened to Harris' wife as a result of Harris' engagingin protected activity, whichis insharp contrast to the attitude he took about an incidentthat occurred on Saturday, May 16,1959,away from Respondent's premises betweenHarris and Bean, another employee at the Waco shop.It occurredoutside working hoursBean directed Harris' attention to a trailer that appeared to be in rundown conditionand said,"That's Union."Bean hadbeen makinguncomplimentary remarks about Harrisin connection withhis unionactivity.Harris told Bean he was going to give him achance'to lick him.Bean replied that they hadbeen friendsfor a long time and that bedid notintendto start anything.OpleytoldHarrison Monday, May 18, 1959, thatW. ,W.' Callanhad cometo the Wacoshop to complain against himbecause of the incidentinvolving him and Bean on May 16. CENTRAL FREIGHT LINES, INC.435Harris had occasion to use this wrench.He would have to locate it by going frombench to bench until he located it. In going from bench to bench to locate tools,Harris would engage in a few words of casual conversation.-One morning in August 1959, Supervisor Opley came to Harris' workbench andtold him to stay at his workbench and not be traveling from one bench to anotherbothering employees.Harris told him he would not remain at his bench all thetime.After the noon lunch period, Harris asked Opley to go into Jack Callan'soffice with him, which Opley did.Harris told Callan that Opley had ordered himto stay at his workbench and not go from one work bench to another botheringpeople.Harris said he did not like this order.Callan replied that Opley was Harris'supervisor, and that the best thing for Harris to do was to go out to his bench andfollow Opley's instructions.About February 26, 1960, Fry, of the Dallas branch repair and maintenance shop,visited the unit overhaul department of the Waco shop to show to Harris some ad-justments to make in differentials that Harris did not know about.When Fry startedto give Harris the instructions, Supervisor Opley came over and asked Fry to waituntil BillyJack Hull could also have the benefit of the instructions.Hull was calledover by Fry and then Fry used the better part of the day discussing the adjustmentswith Harris and Hull.Hull had begun employment in September 1959.His firstassignment was helping Denman overhaul transmissions for about 2 weeks.Denmanwas then transferred to the axle department, and Hull continued to overhaul trans-missions and occasionally assisted Harris.Harris was then working on differentials.On or about March 21, 1960, Supervisor Opley told Harris at the latter's work-bench that his work was mighty fine and that he was pleased with it.At 8 a.m. on March 28, 1960, Harris was in Opley's office. Opley at that timesaid to Harris that he was sorry they were going to discontinue Harris' departmentand they were going to have to let him go.Harris said that he did not see howthey could discontinue his department in view of the amount of equipment therewas to work on and in view of the amount of work that had to be done. He thensaid to Opley that he knew they had Hull to take his place. Opley then said thathe was sorry but that was the way it was and nothing could be done about it. Hetold Harris he would work until Saturday, April 2, 1959, and finish the week.On April 2, 1960, Harris had a conversation with W. W. Callan, Jr., the son ofW. W. Callan, chairman of the board of directors.Harris believed there was amistake on his check, and young Callan was the one to see about it.Harris did notknow young Callan's official position. In the course of the conversation, Harrisasked him for the reasons he was being discharged.He said that they were "caughtup," that they did not have the work, and just had to let him go.Harris -asked himwho wasgoingto handle thetransmissionsand differentials that had been torn down,and young Callan replied that that was what they had Hull for.Harris had a conversation with Vice President Jack Callan on April 2, 1960.Hewent into Callan's office, said goodbye, and asked him for his story about his dis-charge.Callan replied that Harris' department was being discontinued. In answerto Harris' inquiry as to who would do the work on the differentialsand transmissionsthat had been torn down, Callan said that Hull was available for that work.(2)DenmanDenman began his employment with Respondent in the Waco shop on March 10,1958.As previously found, he was discharged on March 21, effective March 26,1960.At the time of his discharge, he was receiving, like Harris, the top rate formechanics of $2.50 per hour.Like Harris, he was a mechanic in the unit over-haul department.On the first day of his employment, Denman worked on front axles for GMCtractors.The next few days he worked on miscellaneous jobs.He was then as-signed to transmissions, and rebuilt them for 16 months.When Hull began hisemployment in September 1959, he was assigned to work with Denman on trans-missions.After 2 weeks, Denman was assigned to the rebuilding of front axles,rear axles, and idle axles.He was on this assignment when he was discharged.Hull continued to work on transmissions.When not working on axles, Denmanrebuilt transmissions, starters, generators, distributors, and rearranged the unit over-haul department.He also worked on Cummins engines and to some extent onGMC engines.There were three mechanics in the unit overhaul department withless seniority than Denman.There were approximately 15 employees in unit over-haul and 75 in the Waco shop as a whole.Denman was a member oftheUnion.He was initiated into membership inMay 1959,at the same time as Harris.'Denman and Harris went to_ the union hall 436DECISIONSOF NATIONAL LABOR RELATIONS BOARDtogether for this event.The last union meeting he attended was in March 1960in Dallas.Denman lived at a rooming house in the Waco area during the first 5 months ofhis employment.He was then taken ill, due to ptomaine poisoning. SupervisorOpley found he was ill, and with the help of Harris brought him to a hospital.When he recovered, he went to live at the home of Harris and Mrs. Harris.Hestayed with Harris and his wife from September 1958 to November 1959.On March 21, 1960, when Denman was at the parts counter,' Supervisor Opleycalled him outside the door.He said he would have to let him go because he wasdiscontinuing the department.He further said that his work and his capacity toget along with the other employees were excellent.He then told him to work untilthe end of the week, Saturday, March 26, 1960.This was his last day of employ-ment.On March 23 or 24, 1960, Denman discussed his discharge with Vice Presi-dent Jack B. Callan.He asked Opley to go with him to see Callan. Callan saidthey were discontinuing the department, that they had bought a number of newGMC tractors, and that they were caught up in unit overhaul.Denman askedCallan why they had picked him since there were three mechanics in unit overhaulwith less seniority than he had.Callan did not answer.On Friday, March 25, 1960,about 10 p.m., Denman communicated with W. W. Callan, the board chairman.W. W. Callan arranged to see him next morning.W. W. Callan talked to Denmanthe next morning, about 11:30, near the Coke machine.He said that Denman'srecord was clear, that the only reason he was being let go was the discontinuanceof the department.He said he would give Denman a recommendation.c.Respondent's defenses of Harris' and Denman's dischargesVice President Jack B. Callan and Supervisor Opley testified for Respondent in itsdefenseof Harris'and Denman'sdischarges.Callan testified that the "H" checkprogram which had required the starting of two shifts in June 1959 had begun todecline in March 1960, and a survey of "H" checks for the next year showed thatconsiderably less "H" checks would be needed.He, therefore, in March 1960, askedBall, the supervisor of the heavy tractor service department which performed the"H" check operation, and Opley, the supervisor of the unit overhaul departmentwhich rebuilt the parts and subassemblies for the "H" check operation, to check theirdepartmentsto seeif they could do withlessmen.According to Callan, Opley re-ported back to him in mid-March that he could do with twolessmen,'that there wasno need to keep a man working exclusivelyon transmissionsand differentials or onaxles.Callan said that Opley told him that Harris and Denman would be affected.He also said that Opley stated to him that his department would run,easierwithoutHarris.Opley, according to Callan, assured him that Hull could handle the re-building of differentialsand transmissionsthatHarris was doing and that Ricecould handle the rebuildingof axlesthat Denman was doing.Callan then testifiedthat he told Opley to select the men for discharge and give them notice.He statedthat he knew that Harris had been employed for 10 years and Denman had moreseniority than some of the other mechanicsin unitoverhaul, and believed thatHarris had workedon unitsother thantransmissionsand differentials, and Denmanhad worked on units other than axles.He said, however, that he did not knowthe extent to which they had beenassignedto other work as compared with theothermechanicsin Opley's department.His contentionwas that he left this matterto Opley aswell asthe selection of the men for layoff.Opley testified that Vice President Jack B. Callan had asked him in the first part ofMarch 1960to see whetherhis departmentcould uselessmenin view of thefalling offof the "H" check program, that he considered the situation, and informedCallan that he did not need a manfull time ontransmissionsand differentials or aman full time on axles.He later told Callan, said Opley, that the two men he selectedfor the layoff were Harris and Denman, and that Hull could handle Harris' workalong with the work hewas doingand that Rice could handle the axle work thatDenman was doing. Opley testified that he selected Harris because in August 1959when he was told that he had to stay at his workbench and stop wandering around,he was insubordinate by replying that Opley could kiss his posterior63 ifhe thoughthe was going to stay at the bench all the time.He then said he selected Denmanbecausethe illness he had hadmadethe work he was doing too heavy for him.64saAccording to Opley, Harris expressed himself in the blunt word of the vernacular ofthe shop.The word "posterior" 'has been adopted by the Trial Examiner to convey whatwas said."Vice President Callan on direct examination testified that he relied on Respondent'sExhibits Nos 37 and 38 for the information that there would be a sharp falling off in CENTRAL FREIGHT LINES, -INC.437Vice President Callan admitted that he and other officials of Respondent hadcontemplated for sometimetransferring the "G" check operation to the Waco shopfrom the branch shops, and that there would be additional work of rebuilding byreason of the transferred operation.He did not disagree with the position of Harrisand Denman that they could do the type of rebuilding required by the "G" checkoperation.He testified that he left the selection of the two employees to Opley.According to Opley, he was sensitive about the reply Harris gave him in Au-gust 1959 when he told him to stay at his workbench.He admitted that his repri-mand in August 1959 was the first and the last reprimand he gave Harris.He testi-fied that Harris stayed 2 hours at the workbench of Rice and Enders on the day inAugust 1959 when he reprimanded him. He testified at first that Harris had no workto do when he spent the 2 hours at Rice's and Ender's bench, but later testified thathe had work to do on that occasion, as did Rice and Enders, but did not have workto do on two later occasions when he spent time there, although they had work todo.Opley did not give the date or time of the two later occasions.Harris cate-gorically denied that he ever spent any time at the bench of Rice and Enders or atany other bench.He said he had too much work to do to remain idle. He testifiedthat he may have had occasion to look for sockets behind their workbench, althoughhe could not recall looking for them on that day.Opley admitted that the sickness in December 1959 or January 1960 that affectedDenman was influenza, and that this ailment affected a good many other employeesin the shop at the time.Neither Vice President Callan nor Opley contended thatHull or Rice were better workers than Harris and Denman.Opley admitted thatHull had worked on differentialssinceHarris was discharged and that Rice hadworked on axles with Enders' assistance.Opley, in a memorandum dated April 2,1960, stated that the Waco shop had an inventory as of that date of seven rebuilttransmissions, seven rebuilt differentials, four rebuilt rear axles, five rebuilt frontaxles, and three rebuilt idle axles.This inventoryis tobe compared with the needof such rebuilt units for 26 "H" checks to be made during the period April 1960 toMarch 31, 1961.d.Concluding findings on evidence dealing with the discharges of Harrisand Denman at the Waco maintenance and repair shopI have found that Harris was a member of the Union since May 1959, and was aunion observer at the Board-conducted election on May 1, 1959. I have found thatVice President Jack B. Callan had suggested to Harris on May 4, 1959, that he resignbecause he acted as a union observer, to which Harris replied that he would have tofire him, and that Callan's rejoinder was that he was not ready to fire him then. Ihave found that Gilbert, the Waco shop superintendent on May 4, 1960, told Harristhat by being a union observer at the Board election on May 1, 1959, he had donesomething that would hurt him for the rest of his life, and that on May 18, 1959,W. W. Callan, chairman of the Respondent's board of directors, complained to OpleyagainstHarris' taking offense at the continuous derogation by employee Bean ofHarris because of his union activity, but at the same time was indifferent to em-ployees' calling Harris' wife immoral and vile names during the time when he was aunion observer at the Board-directed election on May 1, 1959. I have found thatOpley reprimanded Harris one morning in August 1959 for not staying at his work-bench and ordered him to stop bothering other employees, and that Harris resentedthis reprimand to a degree that motivated him to complain to Vice President Jack B.Callan in Opley's presence about the reprimand Opley gave him. I have found thatHarris denied that he left his workbench to talk to other employees and to wastetime either on the morning of the reprimand in August 1959 or at any other time,and that he testified he left his bench only to obtain tools he needed, and engaged ina few words of casual conversation when he was on the search for the tools. I havealso found that Opley exercised much closer supervision over the employees underhim after the election than he did prior to the election.I find that following the May 1, 1959, election, Opley in following his policy ofcloser supervision saw Harris leaving his workbench on occasion to search for toolsincluding the search for sockets on the socket board behind Rice and Enders, andsaw Harris make a few words of casual conversation with the mechanics to whomhe made inquiry about the whereabouts of the tools I credit Harris' testimony that"H" check work which led to the decision to reduce the crew of the unit overhaul depart-ment by two men, and the selection of Harris and Denman for the layoffOn cross-examination, he admitted that these exhibits were not available to him when he askedOpley to see whether there could be a reduction in his crew I find, however, that byreason of his position, Callan had knowledge of this situation 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe did not visit Rice and Enders at their workbench on the morning he was repri-manded by Opley in August 1959,and his testimony that he did not leave his work-bench on that morning. I am so persuaded by the arousal of his indignation at thereprimand to the point where he complained to Vice President Callan about it inOpley's presence,and the fact that this reprimand was the only reprimand that Opleygave him in the whole of the 10 years he was his supervisor.Opley,I find,was readyto prevent any discussion of the Union and union activity among the employeesand was of the opinion that Harris was discussing these subjects when he visited theworkbenches of the other mechanics when looking for tools. It is to be noted that onMay 4,1959,Opley told Harris that he would forget that Harris had been aunion observer at the Board election on May 1,1959, if Harris would forget aboutthe Union.Opleybelieved Harris had not forgotten about the Union,and for thisreason he reprimanded Harris on the morning in August 1959, even though, as Ihave found,Harris did not leave his workbench on that morning.I have found that Denman was initiated into the Union in May 1959 along withHarris and that he lived with Harris during the period August 1958 to November1959.He began living with Harris after Opley learned he was ill at his roominghouse from ptomaine poisoning,and brought him to a hospital with Harris'assist-ance.Denman attended union meetings and the last one he attended was in DallasinMarch 1960.The evidence shows that while there would be less "H"check operations in theyear from April 1, 1960, to March 31, 1961, there would still be 26 of them, andthat the rebuilt differentials,transmissions,and axles available on April 2, 1960,were only 25 percent, more or less, of the number of these units needed for the"H" check operation.Moreover,there would be additional rebuilt units needed forthe "G" check operation which had to be supplied by the unit overhaul departmentinwhich Harris and Opley worked, especially since "G" check operations for trucksand tractors used for local pickup and delivery service would be possible for thefirst time in view of the vacated space consequent on the transfer of the "G" checkoperations on intercity equipment to the Waco shop.Both Harris and Denmanwere qualified to do this work.It is clear and undisputed on the record that Harris and Opley were more skilledthan employees Hull and Rice who took over their work.I do not credit Opley'stestimony that he was persuaded to select Harris for discharge because Harris toldhim to kiss his posterior in August 1959,when he reprimanded him, since thereprimand was not justified,he had not reprimanded him at any other time in the10 years he was Harris' supervisor,and they were obviously at least shop friendsas evidenced by Opley's securing Harris' assistance in aiding Denman in July 1958when Denman was ill.The language used by Harris, a"rough and ready"but well-meaning employee,was not commendable,but on the other hand it was not some-thing a shop foreman would harbor a grudge over.Two weeks before he dis-charged Harris, Opley told him that he was pleased with his work.While Denman was ill with ptomaine poisoning for a period in July 1958, and illwith influenza in December 1958 or January 1959,when it affected the Waco shopgenerally and also the city of Waco, the record does not support Opley's statementthat Denman's illness had reduced his physical strength to the point where he couldnot handle the work of rebuilding axles. In any event,Respondent could wellhave used Denman's expertise as a mechanic in rebuilding subassemblies and partsof less weight than axles.The record shows that he was skilled in rebuilding alltypes of subassemblies and parts.The common use of cranes and other equipmenthas made manual lifting an archaic and unused practice and the use of power toolshas likewise made unnecessary extensive manual exertion in tightening or looseningunits in the parts or subassemblies Denman worked on.I conclude and find that Harris was slated for discharge by Respondent from thetime he acted as a union observer at the Board-conducted election on May 1, 1959.I conclude and find that Denman was also selected for discharge to make the pretextof a discharge for economic reasons to look genuine.Moreover,he was known tohave resided at Harris' home and to have been friendly and closely associated withHarris.For the foregoing reasons, I conclude and find thatHarris and Denman werediscriminatorily discharged to discourage membership in the Union in violationof Section 8(a) (3) and (1) of the Act 65esVice President Jack B Callan testified that on April 2, 1960, when Harris came intohis office and discussed his discharge with him, he was profane,took God's name in vain,and was abusive.Callan said Harris was profane in calling the reasons given for thedischarge liesAccording to Callan, Harris also used a vulgar wordCallan admitted CENTRAL FREIGHT LINES,INC.439IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, which occurredin connection with the operations of the Respondent described in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong. the several States, and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in and is engaging in certain unfairlabor practices, I shall recommend that it cease and desist therefrom and take cer-tain affirmative action to effectuate the policies of the Act.I have found that Respondent interfered with, restrained, and coerced its em-ployees in the exercise of the rights guaranteed in the Act. I am convinced that theunfair labor practices committed are related to other unfair labor practices proscribed,and that the danger of their commission in the future is to be anticipated from theRespondent's conduct in the past.Accordingly, in order to make effective theindependent guarantees of Section 7, and thus effectuate the policies of the Act, Ishall recommend that the Respondent cease and desist from in any manner infring-ing upon the rights of employees guaranteed by the Act, except that this recom-mendation does not include any proposal that Respondent be required to withdrawor to cease continuing in effect any wage increases, pensions, or other benefits hereto-fore in effect.Since I have found that Respondent discriminated in regard to the hire and tenureof employment of Leonard F. Clay, Monie Denman, Johnie D. Harris, RileyLaComb, Robert P. Lambert, Thomas L. McCollum, James W. McEntire, Urban L.Miller, Jr.,Doyle E. Shields, W. G. Swearingen, Clois G. Taylor, and Reid A.Thompson, and withheld wage increases from Clay, Lambert, McEntire, and Taylor,to discourage membership in the Union, I shall recommend that Respondent beordered to cease and desist from discouraging membership in the Union or anyother labor organization, by discharging or refusing to reinstate employees, or in anyother manner discriminating against them in regard to their hire and tenure of em-ployment or any term or condition of employment, except to the extent permittedby Section 8(a),(3) of the Act, as modified by the Labor-Management Reportingand Disclosure Act of 1959, and I shall recommend that Respondent offer to saidemployees immediate and full reinstatement to their former or substantially equiv-alent positions, without prejudice to their seniority or other rights and privileges, andmake them whole for any loss of earnings they may have suffered by reason of theRespondent's discrimination against them, by payment to each of them of a sum ofmoney equal to that which he normally would have earned as wages from the dateof his discharge to the date of Respondent's offer of reinstatement, less his earningsduring said period, to be computed on a quarterly basis in the manner establishedby the Board in F.W. Woolworth Company,90 NLRB 289, 291-294, and adjust thewages paid to Clay, Lambert, McEntire, and Taylor during their periods of employ-ment which should have, but did not, contain wage increases that Respondent grantedto its employees but withheld from them, to reflect the amounts of these increases.Since I have also found that Respondent discharged Robert P. Lambert becausehe furnished information to, and gave testimony on behalf of, the General Counselunder the Act in connection with Cases Nos. 23-CA-847 and 23-CA-872 of thisproceeding, I shall recommend that Respondent be ordered to cease and desist fromdischarging or otherwise discriminating against an employee because he has furnishedinformation to the General Counsel or has given testimony in connection with thisproceeding, or any other proceeding under the Act, and to reinstate Lambert as pro-vided in the previous paragraph.Upon the basis of the foregoing findings of fact, and upon the entire record inthe cases, I make the following:CONCLUSIONS OF LAW1.TheRespondent is engaged in commercewithinthe meaningof the Act.2.Chauffeurs, Teamsters and Helpers Local Union No. 393; Dallas Generalthat at one time or another he used all the words that Harris used on April 2, 1960Harris denied that he was abusiveThere is no doubt that Harris was emotionallyaroused on April 2, 1960, when be talked to Callan because of his discharge from a jobhe had performed well for 10 years. In his righteous indignation, he apparently resortedto the vernacular of the shop, which to him was not abusive. This testimony has notaffected my determinations in this report one way or the other. 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDDrivers,Warehousemen and Helpers,Local Union No. 745;GeneralDrivers,Ware-housemen and HelpersLocal UnionNo. 968; andChauffeurs, Teamstersand HelpersLocal UnionNo. 47,all affiliated with InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpersof America,Independent,are labor organ-izations within the meaning ofthe Act.3. By interfering with,restraining,and coercing its employees in the exercise of therights guaranteed in 'Section7 of the Act, theRespondent has engaged in and isengaging in unfair labor practiceswithinthe meaning of Section8(a) (1) of the Act.4.By discharging some of its employees onNovember 7, 1958, January 6, 1959,and January15 and March 21 and 28, 1960,and withholding wage increases fromsome of these employees becauseof theirunionactivity or membership,Respondentdiscriminated against them in regardto their hire and tenure of employment and theterms and conditions of their employment, therebydiscouragingmembership in theaforesaid Unions, in violation of Section 8 (a) (3) and(1) of the Act.5. By dischargingRobert P. Lambertbecause he furnished informationto the Gen-eral Counsel,and testified on hisbehalf atthe hearing in this proceeding held onSeptember 28, 1959,Respondent has engaged in and is engaging in unfair laborpracticeswithin themeaning of Section 8(a)(4) and(1) of the Act.6.The aforesaidunfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendationsomitted from publication.]G. L. Webster Company, Incorporated'andLocal 822, affiliatedwith the Teamsters,Chauffeurs,Warehousemen,Helpers, Mis-cellaneous Brewery and Soft Drink Workers of America,'Peti-tioner.Case No. 5-RC-3410. September 06, 1961DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, a hearing was held before Robert W. Knadler,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Leedom andFanning].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Employer refused to stipulate that the Petitioner is a labororganization as defined in the Act.As the Petitioner is an organiza-tion which exists for the purpose of dealing with employers concern-ing wages, hours of employment, and other working conditions, wefind that the Petitioner is a labor organization within the meaning ofSection 2 (5) of the Act.23.The Employer moved to dismiss the petition upon the groundthat the Board lacks jurisdiction of this proceeding because the in-1The names of the Employerand the Petitioner appearas amendedat the hearing.zDoveManufacturing Company,128NLRB 778.133 NLRB No. 45.